Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

 

Basic Provisions

 

The following Basic Provisions form a part of this Purchase and Sale Agreement
and Joint Escrow Instructions (this “Agreement”).

 

A.            Effective Date of this Agreement:    February 10, 2017

 

B.            Seller: CIM Urban REIT 211 Main St. (SF), LP, a California limited
partnership

 

C.            Seller’s Knowledge Party (Section 8.1): Ricardo Goldberg

 

D.            Seller Guarantor: CIM Commercial Trust Corp.

 

E.            Buyer:         BPP 211 Main Owner LLC, a Delaware limited
liability company

 

F.             Buyer’s Knowledge Party (Section 14.2.2): Jacob Werner

 

G.           Escrow Holder: Chicago Title Insurance Company (Attn: Neal Miranda)

 

H.           Escrow Number: 67313-TG3.

 

I.                Title Company: Chicago Title Insurance Company, (Attn: Neal
Miranda), as lead co-insurer, or such other nationally-recognized title insurer
as Buyer may designate.

 

J.              Title Commitment: Commitment number 00067313-994-X49-DB, dated
as of the date of this Agreement, issued by the Title Company.

 

K.           Survey: ALTA/NSPS Land Title Survey of the Real Property and the
improvements thereon, dated September 19, 2016, prepared by CDS Commercial Due
Diligence Services.

 

L.            Real Property: The real property commonly known as 211 Main
Street, San Francisco, CA 94105 located on land (the “Land”) legally described
on Exhibit A attached hereto, located in San Francisco County, California (the
“County”).

 

M.         Purchase Price:  An amount equal to $292,881,810, as adjusted in
accordance with the terms of this Agreement.

 

N.            Deposit:    Fifteen Million and no/100 Dollars ($15,000,000).

 

O.           Data Room: The material made available to Buyer in the electronic
data room established by Seller’s Broker, as of 5:00PM PST on the first Business
Day immediately prior to the date of this Agreement.

 

P.             Closing Date:                    Forty-five (45) days after the
date of this Agreement, but not later than March 29, 2017.

 

Q.           Seller’s Broker: Holliday Fenoglio Fowler

 

R.            Pages to Initial: 15, 17, 28

 

S.              Seller’s Notice Address:

 

c/o 4700 Wilshire Blvd.

Los Angeles, CA 90010

E-Mail: rgoldberg@cimgroup.com

 

--------------------------------------------------------------------------------


 

Telephone Number:  (323) 860 4992

Facsimile transmission number:

With a copy to:

c/o 4700 Wilshire Blvd.

Los Angeles, CA 90010

E-Mail: erubenfeld@cimgroup.com

Telephone Number:  (323) 297 2586

Facsimile transmission number:  (323) 297 2586

 

Fragner Seifert Pace & Winograd, LLP

601 S. Figueroa Street, Suite 2320

Los Angeles, CA 90017

Attn:  Matthew C. Fragner, Esq.

E- Mail: mfragner@fspwlaw.com

Telephone Number:  (213) 687-2320

Facsimile transmission number:  (310) 496-2887

 

T.            Buyer’s Notice Address:

 

BPP 211 Property Owner LLC

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, NY 10154

E-Mail: werner@blackstone.com

Telephone Number:  (212) 583-5669

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

E-Mail: gressa@stblaw.com

Telephone Number:  (212) 455-7430

Facsimile transmission number:  (212) 455-2502

 

U.            Escrow Company Notice Address:

 

Chicago Title Company

National Commerical Services

725 S. Figueroa St., Suite 200

Los Angeles, CA 90017

Attention: Terri Gervasi

E-mail: Terri.Gervasi@CTT.com

Telephone Number: (213) 488-4379

 

V.            Local Time: Standard time in the County.

 

W.        Schwab Lease:  That certain Commercial Office Lease dated as of
August 8, 1997, as amended by those amendments listed on Schedule 1.4, between
Charles Schwab & Co., a California corporation (“Schwab”), as tenant and Seller
as landlord.

 

2

--------------------------------------------------------------------------------


 

This Purchase and Sale Agreement and Joint Escrow Instructions (this
“Agreement”) is entered into as of the Effective Date by and between Seller and
Buyer, and, with respect to Section 33 and 34 only, Seller Guarantor, and
constitutes an agreement to purchase and sell real property, and escrow
instructions directed to Escrow Holder to establish an escrow (the “Escrow”) to
accommodate the transactions contemplated by this Agreement.

 

RECITALS

 

A.                                    Seller is the owner of the Property (as
defined in Section 1 below).

 

B.                                    Buyer desires to purchase from Seller, and
Seller desires to sell to Buyer, the Property, subject to the terms and
conditions set forth herein. Now therefore, Buyer and Seller have agreed as
follows:

 

TERMS AND CONDITIONS

 

1.                                      The Property.

 

Seller shall sell to Buyer, and Buyer shall purchase from Seller, on all of the
terms and conditions set forth in this Agreement, all of Seller’s right, title
and interest in and to the Property, which Property as used herein shall mean
the following:

 

1.1                         Land. The Land;

 

1.2                         Appurtenances. All rights, privileges and easements
appurtenant to the Land, including, without limitation, all minerals, oil, gas
and other hydrocarbon substances on and under the Land, as well as all
development rights and air rights relating to the Land, and all water, water
rights and water stock relating to the Land, and any and all easements,
rights-of-way or appurtenances used in connection with the beneficial use and
enjoyment of the Land (all of which are sometimes collectively referred to as
the “Appurtenances”);

 

1.3                         Improvements. All improvements and fixtures located
upon the Land, including, without limitation, all structures presently located
on the Land, and all fixtures, apparatus, equipment, and appliances used in
connection with the operation or occupancy thereof (all of which are
collectively referred to as the “Improvements”);

 

1.4                         Leases. All interest of Seller, as landlord, in and
to the Schwab Lease and any other lease agreement granting the right to use or
occupancy of all or any portion of the Property (a “Lease”);

 

1.5                         Personal Property. All tangible personal property
owned by Seller, if any, located on or in or used in connection with the
operation, maintenance or management of the Property (collectively, the
“Personal Property”), but excluding any personal property of tenants;

 

1.6                         Assumed Contracts. All service contracts and other
agreements, utility contracts and other rights relating to the ownership, use
and operation of all or any part of the Property, if any (collectively, the
“Service Contracts”), set forth on Schedule 1.6 hereto (the “Assumed
Contracts”);

 

1.7                         Permits and Licenses. All transferable permits,
licenses, certificates and other governmental approvals related to the Property;
and

 

1.8                         Intangible Property. All right, title and interest
of Seller in and to the following (collectively, the “Intangible Property”)
(i) any and all intangible property owned by Seller and used in the ownership,
use and/or operation of the Property, including, without limitation, the right
to use any trade name now used in connection with the Property, the books and
records relating to the Property, including computer discs, tapes and other data
bases or software, inventory records, building management records,

 

3

--------------------------------------------------------------------------------


 

payroll records and all other books and records and all other books and records
relating to the operation and management of the Property, and (ii) all
warranties relating to the Improvements or Service Contracts. Notwithstanding
the foregoing, “Intangible Property” shall not include (i) any rights to
property tax refunds for property taxes relating to time periods prior to Close
of Escrow.

 

2.                                      Purchase Price.   Buyer shall pay the
Purchase Price at the Close of Escrow (as defined in Section 4.2 below), in
accordance with Section 3 below.

 

3.                                      Payment of Purchase Price.

 

3.1                         Deposit.  Within three (3) business days after the
date of this Agreement, Buyer shall deliver to Escrow Holder the Deposit in the
form of a wire transfer or cashier’s check.  The Deposit shall be invested by
Escrow Holder in interest-earning investments at the direction of Buyer subject
to the reasonable approval of Seller as to any investments.  Interest shall
accrue for the benefit of Buyer, but shall become part of the Deposit.  Upon
receipt of the Deposit, Escrow Holder shall disburse to Seller from the Deposit
the sum of $100.00 (the “Review Consideration”), which Review Consideration
shall immediately be fully earned by Seller and non-refundable to Buyer, but
shall be applicable to the Purchase Price at Closing.

 

3.2                         Nature of Deposit.  The Deposit shall be
non-refundable to Buyer, except as otherwise provided in this Agreement.  The
Deposit (together with any interest earned thereon while, but only while, held
by Escrow Holder) shall be applied and credited to the Purchase Price at the
Close of Escrow.

 

3.3                         Balance of Purchase Price.  Buyer shall deposit into
Escrow the balance of the Purchase Price, as adjusted for costs and pro-rations
to be made pursuant to Sections 12 and 13 of this Agreement (as determined by
Escrow Holder), in cash or other immediately available federal funds, no later
than 1:00 PM, Local Time, on the scheduled date for Close of Escrow.  Escrow
Holder is hereby instructed by Buyer and Seller to deliver to Seller the
Purchase Price at Close of Escrow, adjusted as set forth in this Agreement.

 

4.                                      Opening and Close of Escrow.

 

4.1                         Opening of Escrow.  For the purposes of this
Agreement, the “Opening of Escrow” shall be the date that Escrow Holder receives
a fully executed original or executed counterpart copies of this Agreement
signed by Buyer and Seller.  Escrow Holder is instructed to notify Buyer and
Seller, in writing (which may be by facsimile  or e-mail transmission), of the
date of Opening of Escrow.  Buyer and Seller agree to execute, deliver and be
bound by any reasonable and customary supplemental instructions that may be
reasonably requested by Escrow Holder or that may be necessary or convenient to
consummate the transaction contemplated by this Agreement.  However, the
supplemental instructions shall not supersede this Agreement as between Buyer
and Seller, and in all cases this Agreement shall control as between them.  All
supplemental instructions shall be in writing (including by facsimile  or e-mail
transmission).

 

4.2                         Close of Escrow.  For purposes of this Agreement,
“Close of Escrow” or “Closing” shall mean the date that a grant deed conveying
the title to the Property (the “Deed”) is recorded in the County; provided,
however, that at Buyer’s option, the Closing shall occur by a “gap” style
closing, with recording of the Deed to occur on the morning immediately
following the date of the Closing, in which event the parties shall execute such
additional reasonable escrow instructions and indemnity agreements as are
customary and requested by the Escrow Holder to allow the “gap” style Closing. 
The Deed shall be executed by Seller in the form attached as Exhibit B, with the
execution properly acknowledged before a notary public in form for recordation
in the public records of that county.  The Close of Escrow shall only occur
following the satisfaction or waiver (by the applicable party) of the conditions
to the Close of Escrow set forth in Section 9.

 

4

--------------------------------------------------------------------------------


 

5.                                      Inspection and Right of Entry.

 

5.1                         Inspection.  From and after the date of this
Agreement, Buyer, its consultants and potential financing sources shall be
permitted to examine and investigate all aspects of the Property, including
without limitation grading, settling, soil composition and condition, drainage,
hydrology, existence of mold and/or Hazardous Materials (as defined below),
structural aspects, easements, rights of way, feasibility, building and other
permits, approvals, laws and restrictions, land use and other governmental
conditions and restrictions, likelihood of condemnation, zoning matters, traffic
and flight patterns, demographics, title matters, all declarations of covenants,
conditions & restrictions and other documents of record affecting the Property,
matters disclosed by a survey of the Property if Buyer should obtain such a
survey and/or desire an ALTA extended coverage owner’s policy of title
insurance, the Lease, tenant quality and credit, contracts that will survive
Close of Escrow (if any), income and expenses of the Property and each portion
thereof (if any), matters that would be disclosed by investigations of the types
contemplated by Section 5.2, and all other matters related to the suitability of
the Property for Buyer’s intended purposes, use and investment.  All square
footages, dimensions and sizes (if any) in any materials furnished or made
available by Seller are approximate.  Buyer is urged to independently verify all
of such information.  Buyer also is urged to conduct its own investigations with
the City and/or County in which the Property is located regarding any impact the
zoning of the Property may have on Buyer’s intended use of the Property.  Seller
has delivered or made available to Buyer, copies of the following documents
regarding the Property:  the Lease including all amendments; most recent
property tax bills; insurance bills and certificates related to the Property;
service, management, maintenance and any and all other contracts and/or
agreements relating to the Property which will continue in effect as of the
Closing; “as built” or other plans and specifications; ALTA or other surveys of
the Property, and Phase I environmental or other physical condition reports
regarding the Property previously prepared for Seller or its affiliates, if any.

 

5.2                         Right of Entry.  From and after the date of this
Agreement, subject to the rights of tenants or occupants of the Property, Buyer
and its agents, employees, representatives, contractors, subcontractors and
financing sources (collectively, “Buyer’s Representatives”) may enter upon the
Property in order to inspect the Property and to conduct reasonable surface
soils and environmental tests and inspections, engineering studies and land and
other surveys; provided:

 

5.2.1                     Buyer shall give Seller not less than two business
days’ prior written notice before each such entry on to the Property and shall
permit Seller to have a designated representative oversee any activities
performed on the Property by or on behalf of Buyer or persons purportedly acting
on Buyer’s behalf.

 

5.2.2                     None of the activities by or on behalf of Buyer shall
damage the Property (other than incidental damage promptly repaired by Buyer),
interfere with the tenants, customers of tenants, or impair the drainage of the
Property.

 

5.2.3                     Buyer shall comply with the terms and conditions with
respect to insurance as set forth in that certain Access Agreement, dated
January 30, 2017, by and between Seller and Blackstone Real Estate Advisors
L.P., and Buyer agrees that Seller may enforce all obligations of Blackstone
Real Estate Advisors L.P. under such Access Agreement against both Buyer and
Blackstone Real Estate Advisors L.P., jointly and severally.

 

5.2.4                     Buyer hereby covenants and agrees that (a) no such
entry or activities by Buyer or Buyer’s Representatives or contractors shall
cause or directly or indirectly result in any damage to the Property (other than
minor damage promptly repaired by Buyer), impairment of or to the drainage of
the Property or interfere with any of the rights of any tenant or occupant of
any premises at or within the Property, (b) neither it nor any person or entity
acting for it or on its behalf in any capacity shall conduct any destructive or
invasive testing, including without limitation obtaining borings, without
Seller’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), (c) Buyer shall return the Property to its
prior condition immediately after each entry thereon by or on behalf of Buyer,
(d) Buyer shall pay in full for all such inspections, tests and any other work
and activities conducted or materials furnished at the property by or for Buyer
as and when due, (e) Buyer shall not contact tenants of the Property without
Seller’s prior consent, which consent shall not be unreasonably withheld,
conditioned or delayed, and (f) Buyer shall cause the Property at all times to
be free and clear of

 

5

--------------------------------------------------------------------------------


 

any mechanic’s liens or materialmen’s liens arising out of any such activities
by Buyer or Buyer’s Representatives.

 

5.2.5                     Buyer shall indemnify and hold harmless Seller and its
employees, agents, contractors and representatives against Claims (as defined in
Section 8.8 below) arising out of the acts or omissions of Buyer or Buyer’s
Representatives while on or about the Property, including without limitation
those arising from any breach of any of Buyer’s covenants contained in this
Section 5.2.  The foregoing indemnity does not extend to any Claims arising from
the gross negligence or willful misconduct of Seller or its agents, employees,
contractors or invitees or to any conditions on the Land or in the Improvements
existing prior to entry thereon or therein by Buyer or Buyer’s Representatives
to the extent such conditions were not exacerbated due to the gross negligence
or intentional misconduct of Buyer or Buyer’s Representatives.  Mere discovery
of conditions existing on the Land or in the Improvements shall not be deemed to
have exacerbated such conditions.

 

The provisions of Sections 5.2.1 through 5.2.5, inclusive, shall survive the
Close of Escrow or the termination of this Agreement for any reason.

 

5.3                         Condition of Title.  At the Close of Escrow, Seller
shall convey to Buyer fee simple title to the Property by the Deed, subject only
to the following matters (“Approved Title Conditions”):  (a) a lien for real
property taxes not then delinquent; (b) the rights of tenants under the Lease as
tenants only; (c) except for Seller’s Required Removal Items (as defined below),
all matters disclosed in the Title Commitment and/or the Survey as of the date
of this Agreement; (d) matters affecting the condition of title to the Property
created by or with the written consent of Buyer; and (e) any title matters that
arise after the Effective Date and which are approved by Buyer or deemed
approved by Buyer pursuant to Section 7.6.  The Approved Title Conditions shall
not include, and in no event shall Buyer be deemed to have agreed to accept
title subject to: (i) monetary liens or security interests against Seller and/or
the Property, including, without limitation, mechanics’ or contractors’ liens,
(ii) encumbrances that have been voluntarily placed against the Property by
Seller after the date of this Agreement without Buyer’s prior written consent
and that will not otherwise be satisfied on or before the Close of Escrow,
(iii) so called “standard” exceptions set forth in the Title Commitment that can
be removed from the Buyer’s title policy by Seller’s delivery of a customary
owner’s title affidavit or gap indemnity, and (iv) those exceptions set forth on
Schedule 5.3 hereto (all of the foregoing hereinafter collectively referred to
as the “Seller’s Required Removal Items”).  Seller shall be obligated to satisfy
Seller’s Required Removal Items at or prior to Closing, provided that Seller
shall not be obligated to remove any monetary lien (excluding matters set forth
on Schedule 5.3, which shall not be subject to a cap) in excess of 1% of the
Purchase Price placed on the Property after the date hereof.  If Seller elects
not to remove any such monetary lien in excess of 1% of the Purchase Price,
Buyer may elect to terminate this Agreement by giving Seller written notice of
its election to do so.  If Buyer exercises such termination right, the Deposit
(and all interest thereon) shall be returned to Buyer and neither party shall
have any further rights or obligations under this Agreement, except as expressly
set forth herein to the contrary.  In connection with obtaining the Buyer’s
title policy, Buyer and Seller, as applicable, and to the extent requested by
the Title Company, will deliver the Title Company (a) evidence sufficient to
establish (i) the legal existence of Buyer and Seller and (ii) the authority of
the respective signatories of Seller and Buyer to bind Seller and Buyer, as the
case may be, and (b) a certificate of good standing of Seller. In addition,
Seller will deliver to the Title Company at Closing an owner’s title affidavit
in the form attached hereto as Exhibit I.

 

5.4                         Buyer’s Right to Accept Title.  Notwithstanding
Section 5.3 and Section 7.6, Buyer may, by notice given to Seller at any time
prior to the earlier of (x) the Closing Date and (y) the termination of this
Agreement, elect to accept such title as Seller can convey, notwithstanding the
existence of any title exceptions which are not Approved Title Conditions. In
such event, this Agreement shall remain in effect and the parties shall proceed
to Closing but Buyer shall not be entitled to any abatement of the Purchase
Price, any credit or allowance of any kind or any claim or right of action
against Seller for damages or otherwise by reason of the existence of any title
exceptions which are not Approved Title Conditions.

 

5.5                         Disclosure Statement. Hazardous
Substances/Conditions and Disclosures; Section 25359.7 of Health and Safety
Code.  Section 25359.7 of the California Health and Safety Code requires owners
of non-residential real property who know, or have reasonable cause to believe,
that any release of hazardous substance has come to be located on or beneath the
real property to provide written

 

6

--------------------------------------------------------------------------------


 

notice of such to a buyer of the real property.  Buyer agrees that the sole
inquiry and investigation Seller has conducted in connection with the
environmental and seismic condition of the Property is to review those certain
environmental reports and related materials (if any) delivered by Seller to
Buyer (collectively, the “Existing Environmental and Seismic Reports”).  In
furtherance of the foregoing, (i) Buyer acknowledges Buyer’s receipt of the
foregoing notice given pursuant to Section 25359.7 of the California Health and
Safety Code; (ii) Buyer is fully aware of the matters described in the Existing
Environmental and Seismic Reports and the Exhibits to this Agreement; and
(iii) Buyer, after receiving advice of Buyer’s legal counsel, waives, to the
extent permitted by law, any and all rights Buyer may have to assert that Seller
has not complied with the requirements of Section 25359.7 of the California
Health and Safety Code.  By executing this Agreement, Buyer has approved the
Existing Environmental and Seismic Reports.

 

5.6                         Natural Hazard Disclosure.  Buyer and Seller
acknowledge that Seller may be required under California law to disclose if the
Property lies within the following natural hazard areas or zones:  (a) a special
flood hazard area designated by the Federal Emergency Management Agency
(California Civil Code Section 1102.17); (b) an area of potential flooding
(California Government Code Section 8589.4); (c) a very high fire hazard
severity zone (California Government Code Section 51183.5); (d) a wild land area
that may contain substantial forest fire risks and hazards (Public Resources
Code Section 4136); (e) an earthquake fault zone (Public Resources Code
Section 2621.9); or (f) a seismic hazard zone (Public Resources Code
Section 2694).  Title Company shall engage at Seller’s cost the services of
Disclosure Source, an affiliate of Title Company (which, in such capacity, is
referred to herein as the “Natural Hazard Expert”), to examine the maps and
other information specifically made available to the public by government
agencies for the purposes of enabling Seller to fulfill Seller’s disclosure
obligations, if and to the extent such obligations exist, with respect to the
natural hazards referred to in California Civil Code Section 1102.6c(a) and to
report the result of the Natural Hazard Expert’s examination to Buyer and Seller
in writing no later than the date hereof.  The written reports prepared by the
National Hazard Expert regarding the results of the Natural Hazard Expert’s full
examination fully and completely discharges Seller from Seller’s disclosure
obligations referred to herein, if and to the extent any such obligations exist,
and, for the purpose of this Agreement, the provisions of Civil Code
Section 1102.4 regarding non-liability of Seller for errors or omissions not
within Seller’s personal knowledge shall be deemed to apply and the Natural
Hazard Expert shall be deemed to be an expert, dealing with matters within the
scope of the Natural Hazard Expert’s expertise with respect to the examination
and written report regarding the natural hazards referred to above.

 

6.                                      Buyer’s Covenants.  Buyer hereby
covenants to do the following:

 

6.1                         Entitlements.  Prior to the Close of Escrow, Buyer
shall not make any submittals for a zoning change, variance, subdivision map,
lot line adjustment or other governmental act, approval or permit with respect
to the Property or submit any reports, studies or other documents, including,
without limitation, plans and specifications, impact statements for water,
sewage, drainage or traffic, environmental review forms, or energy conservation
checklists to any governmental agency without Seller’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed;
provided that, the foregoing shall not restrict Buyer from making inquiries to
any governmental agency in connection with the Buyer’s review of the zoning,
violations and other property-related diligence issues.

 

6.2                         Payment of Invoices.  Buyer shall pay in full all
bills and invoices for labor, goods, materials, services and utilities of any
kind relating to the Property which were contracted for by or on behalf of
Buyer.

 

6.3                         No Contact.  Neither Buyer nor Buyer’s
Representatives shall contact any governmental agencies, Schwab, vendors,
employees, consultants or contractors concerning the Property prior to the Close
of Escrow without obtaining Seller’s prior written consent in each instance,
which consent shall not be unreasonably withheld, conditioned or delayed, and
provided that Seller shall have the right to have a representative present
during any call or meeting and/or copied on any written communication; provided
that, the foregoing shall not restrict Buyer from making inquiries to any
governmental agency in connection with the Buyer’s review of the zoning,
violations and other property-related diligence issues.

 

7

--------------------------------------------------------------------------------


 

7.                                      Seller’s Covenants and Obligations. 
Seller covenants with Buyer that, so long as this Agreement remains in effect:

 

7.1                         No Conveyances. Until the termination of this
Agreement, Seller may not enter into any agreement to sell the Property or any
portion thereof, except during time periods when Buyer is in breach of its
obligations hereunder; provided that, in no event shall Seller be permitted to
consummate the sale of the Property prior to the termination of this Agreement.

 

7.2                         Payment of Invoices.  Seller shall pay in full all
bills and invoices for labor, goods, materials, services and utilities of any
kind relating to the Property which were contracted for by or on behalf of
Seller.

 

7.3                         Lease. From and after the date of this Agreement,
Seller shall not enter into or consent to any Lease amendment, modification or
lease assignment for the Property or premises therein without the prior written
approval of Buyer.  Buyer shall either approve or disapprove any proposed Lease
modification, amendment or assignment submitted to Buyer for approval within
five (5) business days of receipt.  Buyer’s failure to expressly approve or
disapprove in writing of any such proposed Lease modification, amendment or
assignment within said five (5) business day period shall conclusively
constitute Buyer’s disapproval of same.  Seller shall deliver to Buyer, promptly
after receipt by Seller, a copy of all current written default and other
material notices to and from the Tenant during the term of this Agreement.

 

7.4                         Operation and Maintenance.  Subject to the terms and
conditions of this Agreement, Seller shall cause the Property to be operated and
maintained only in the ordinary and usual course of business and consistent with
past practice, throughout the entire period from the date hereof until the Close
of Escrow.  Other than as permitted pursuant to Section 7.5, following the date
of this Agreement and prior to the Closing, Seller shall not enter into any
contract or agreement respecting the Property which shall continue in effect
following the Close of Escrow without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

7.5                         Service Contracts. Seller shall not alter, amend or
become a party to any new Service Contract unless the Service Contract is
terminable after the Closing on no more than thirty days’ notice and such
termination can occur without penalty or other cost to Buyer, and any such
permitted Service Contract entered into after the Effective Date by Seller shall
be deemed an “Assumed Contract”.  Seller shall deliver to Buyer, promptly after
receipt by Seller, a copy of all current written default and other material
notices from the service providers under any Service Contracts.

 

7.6                         New Title Matters. In the event that the Title
Commitment is amended or supplemented by the Title Company to include new
exceptions that do not appear on the Title Commitment delivered to Buyer prior
to the date hereof, then Buyer shall have until the date that is ten
(10) business days following Buyer’s receipt of any such amended or supplemented
Title Commitment to notify Seller of any disapproved item disclosed in the
amended or supplemented Title Commitment.  In the event Seller is unwilling to
commit to remove all of the new exceptions objected to by Buyer prior to
Closing, Buyer may terminate this Agreement by delivering notice thereof in
writing to Seller by the earlier to occur of (i) the Close of Escrow or
(ii) five (5) business days after Seller’s written notice to Buyer of Seller’s
unwillingness to eliminate one or more of such title exceptions.  If Buyer
terminates this Agreement pursuant to its rights set forth in the preceding
sentence, the Deposit (less the Review Consideration), together with all
interest earned, shall be promptly returned to Buyer and neither party shall
have any further obligations under this Agreement, except that if the recording
of such new exception is a default by Seller under this Agreement, then
notwithstanding the foregoing, Buyer shall be entitled to all rights and
remedies provided in this Agreement upon the occurrence of a default by Seller. 
This Section 7.6 shall not apply to any Seller’s Required Removal Items, which
shall be removed by Seller in accordance with Section 5.3, subject to the
monetary exceptions cap therein.

 

8

--------------------------------------------------------------------------------


 

7.7                         Estoppel Certificates.

 

7.7.1                     Seller shall use its commercially reasonable efforts
to deliver to Buyer an Acceptable Estoppel Certificate (as defined below) from
Schwab.

 

7.7.2                     An “Acceptable Estoppel Certificate” shall mean an
estoppel certificate that: (i) is consistent with the terms and provisions of
the copy of the Lease provided by Seller to Buyer and the representations of
Seller contained in this Agreement, (ii) is substantially in the form of the
estoppel attached hereto as Exhibit H, (iii) is certified to Buyer, its lenders
and its successors and assigns, (iv) is dated on or after March 1, 2017,
(v) does not claim that Seller is in material default, (vi) does not claim a
material offset or deduction to Schwab’s payment obligations under the Lease or
obligation for payment to or from Seller, as applicable, (vii) does not make an
affirmative, material claim against Seller, (viii) has all blanks completed or
marked as not applicable, as appropriate, and (ix) has all exhibits completed
and attached, as applicable.  For clarification purposes, an estoppel
certificate that meets the foregoing criteria shall nonetheless be an Acceptable
Estoppel Certificate even though Schwab modifies any statement in the estoppel
certificate that it has no offset rights and/or claims and/or that Seller is not
in default under the applicable lease by including a best or actual knowledge
limitation.

 

7.8                         Litigation; Violations.  Seller shall promptly
advise Buyer of any litigation, arbitration proceeding or administrative hearing
(including condemnation) before any governmental agency in which Seller is a
party or a participant and which directly affects the Property in any material
respect, which is instituted after the Effective Date and which, if adversely
determined, would materially adversely affect (i) Seller’s ability to consummate
the transactions contemplated by this Agreement, (ii) the ownership of the
Property or (iii) the operation of the Property. Seller shall deliver to Buyer
promptly after receipt thereof copies of any written notices of violations or
other material written notices regarding the Property received by Seller.

 

7.9                         Insurance. Seller shall keep the Property insured
against fire and other hazards in such amounts and under such terms as are
substantially consistent with the Seller’s existing insurance program.

 

7.10                  Terminated Contracts. Seller shall terminate the Service
Contracts except the Assumed Contracts. All termination fees and any other costs
and expenses relating to such termination shall be the responsibility solely of
Seller, and Buyer shall not have any responsibility or liability therefor.

 

7.11                  Charges, etc. To the extent not payable by Schwab under
the Schwab Lease, Seller shall continue to pay or cause to be paid all water and
sewer charges in the ordinary course of business.

 

7.12                  Payment of Taxes. Subject to prorations as provided in
this Agreement, Seller shall continue to pay or cause to be paid all property
taxes with respect to the ownership and operation of the Property so that no
such tax is delinquent at the Close of Escrow.

 

8.                                      Representations and Warranties;
Releases; “As Is” Sale.

 

8.1                         Seller’s Representations.  Seller hereby represents
and warrants to Buyer as follows:

 

8.1.1                     Valid Formation/Authority.  Seller is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of California.  Seller has the full power, capacity, authority and
legal right to execute and deliver this Agreement and to perform its obligations
hereunder (including, without limitation, the conveyance of the Property to
Buyer).

 

8.1.2                     Due Execution.  This Agreement and all other documents
executed and delivered by Seller pursuant to this Agreement shall constitute the
legal, valid and binding obligations of Seller in accordance with the terms of
each instrument.  The execution, delivery and performance of Seller’s
obligations under this Agreement and all other instruments delivered to Buyer:
(i) have been duly authorized by all necessary action on the part of Seller’s
officers and directors, and does not conflict with or result in a violation of
the organizational documents of Seller, (ii) do not require any  governmental

 

9

--------------------------------------------------------------------------------


 

approvals that have not been received and remain in effect, (iii) do not violate
any law, (iv) do not conflict with or constitute a default under any indenture,
agreement or other instrument to which Seller is a party or by which Seller, any
officers or directors of Seller, or the Property may be bound, and (v)  are not
threatened with invalidity or enforceability by any action, proceeding or
investigation pending or (to the best of Seller’s knowledge) threatened by or
against Seller, any officer or director of Seller, or the Property.

 

8.1.3                     Pending Actions; Violations.  Except as set forth on
Schedule 8.1.3 attached hereto, there is no suit, action, arbitration, judgment,
order, decree, condemnation action or other proceeding that is pending or, to
the Seller’s knowledge, threatened, as of the date of this Agreement to which it
or the Property is a party which, if determined adversely to such entity, would
adversely affect the ownership, use, condition or value of the Property or
Seller’s ability to perform its obligations under this Agreement or the
documents to be executed and delivered by it as specified herein.  Except as
disclosed in the Data Room, Seller has not received any written notice that the
Property or the current use and operation thereof violates any applicable
federal, state or municipal law, statute, code, ordinance, rule or regulation,
except with respect to such violations that have been fully cured prior to the
date hereof.

 

8.1.4                     Lease.  The agreements constituting the Schwab Lease
set forth on Schedule 8.1.4 (i) constitute all of the Leases related to the
Property (ii) have not been amended, modified or supplemented except as set
forth on Schedule 8.1.4, (iii) contain the entire agreement between the landlord
and the tenant named therein.  The copies of the Schwab Lease (including all
guarantees, amendments, letter agreements, addenda and/or assignments thereof)
and brokerage agreements made available to Buyer in the Data Room are true,
complete and correct copies of all such Schwab Lease and brokerage agreements,
and contain the entire agreement between Seller and the tenant thereunder.  The
Schwab Lease is in full force and effect and, the tenant thereunder is not
currently in monetary or, to Seller’s knowledge, not in material non-monetary
default thereunder.  No tenant has any option to purchase all or any portion of
the Property, or any right of first refusal or right of first offer with respect
to the purchase of all or any portion of the Property. All rents and other
amounts owed by the tenant under the Schwab Lease are currently being collected
without offset, counterclaim or deduction.

 

8.1.5                     Service Contracts.  A complete schedule of service
contracts relating to the Property, including all amendments and supplements
thereto, is attached hereto as Schedule 8.1.5 (the “Service Contracts
Schedule”). The copies of the Service Contracts made available to Buyer in the
Data Room are true and correct copies of all such Service Contracts and are in
full force and effect.  Except as set forth on the Service Contract Schedule, to
Seller’s knowledge there are no defaults by any party under the service
contracts.  Except as set forth on the Service Contract Schedule, there are no
material contracts, agreements, arrangements or contractual obligations relating
to the operation or management of the Property to which Seller is a party and
that would be binding on Buyer or the Property after the Close of Escrow.

 

8.1.6                     Assessments.  To Seller’s knowledge, no special
assessments that have not been previously charged or placed of record with
respect to the Property are pending, contemplated or threatened with respect to
the Property.

 

8.1.7                     Environmental Reports.  The environmental reports
listed on Schedule 8.1.7 are the only environmental reports in Seller’s
possession or control as of the date of this Agreement.

 

8.1.8                     OFAC.  Seller is not now, and shall not at any time
until the Close of Escrow be, an individual, corporation, partnership, joint
venture, association, joint stock company, trust, trustee, estate, limited
liability company, unincorporated organization, real estate investment trust,
government or any agency or political subdivision thereof, or any other form of
entity (collectively, a “Person”) with whom a United States citizen, entity
organized under the laws of the United States or its territories or entity
having its principal place of business within the United States or any of its
territories (collectively, a “U.S. Person”) is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the Office of Foreign Assets Control, Department of the Treasury (“OFAC”)
(including

 

10

--------------------------------------------------------------------------------


 

those executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise.  Neither Seller nor (to
Seller’s knowledge) any Person who is affiliated with or owns an interest in
Seller (collectively, a “Seller Party”) does business with, sponsors, or
provides assistance or support to, the government of, or any person located in,
any country, or with any other person, targeted by any of the economic sanctions
of the United States administered by OFAC; Seller is not owned or controlled
(within the meaning of the regulations promulgating such sanctions or the laws
authorizing such promulgation) by any such government or person; and any
payments and/or proceeds received by Seller under the terms of this Agreement
will not be used to fund any operations in, finance any investments or
activities in or make any payments to, any country, or to make any payments to
any person, targeted by any of such sanctions.

 

8.1.9                     Patriot Act.  Neither Seller nor (to Seller’s
knowledge) any Seller Party, nor (to Seller’s knowledge) any Person having a
beneficial interest in Seller, nor any Person for whom Seller is acting as agent
or nominee, nor (to Seller’s knowledge) any Person providing funds to Seller
(i) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any laws, regulations and
sanctions, state and federal, criminal and civil, that (1) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (2) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (3) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (4) are
designed to disrupt the flow of funds to terrorist organizations, including
without limitation the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot
Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq., the Trading with
the Enemy Act, 50 U.S.C. App. Section 1 et seq., the International Emergency
Economic Powers Act, 50 U.S.C. Section 1701 et seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957 (all of such laws, regulations and sanctions are referred to collectively
as “Anti-Money Laundering Laws”); (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; (iii) has had any of its funds
seized or forfeited in any action under any Anti-Money Laundering Laws; (iv) is
a person or entity that resides or has a place of business in a country or
territory which is designated as a Non-Cooperative Country or Territory by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (v) is a “Foreign Shell Bank”
within the meaning of the Patriot Act (i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision);
(vi) is a person or entity that resides in, or is organized under the laws of, a
jurisdiction designated by the Secretary of the Treasury under Section 311 or
312 of the Patriot Act as warranting special measures due to money laundering
concerns; (vii) is an entity that is designated by the Secretary of the Treasury
as warranting such special measures due to money laundering concerns; or
(viii) is a person or entity that otherwise appears on any United States
government-provided list of known or suspected terrorists or terrorist
organizations.

 

8.1.10              Employees.  Seller does not have any employees.

 

8.1.11              Brokerage Commissions. There are no unpaid brokerage
commissions or finders’ fees payable by Seller with respect to the current or
any exercised renewal term of any Lease.

 

8.1.12              Condemnation. As of the date of this Agreement, there are no
pending condemnations or similar proceedings in which the Property or any part
thereof is the subject of condemnation, and to Seller’s knowledge, no such
action is threatened in writing.

 

8.1.13              Foreign Person. Seller is not a “foreign person” as defined
in Internal Revenue Code Section 1445 and the regulations issued thereunder.

 

8.1.14              Bankruptcy. Seller has not (i) made a general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all,

 

11

--------------------------------------------------------------------------------


 

of Seller’s assets, which remains pending or (iv) suffered the attachment or
other judicial seizure of all, or substantially all of Seller’s assets, which
remains pending.

 

8.1.15              Taxes. Seller has not received any written notice of any
delinquent and unpaid taxes or assessments with respect to the Property that
would be the obligation of the Buyer following Closing or result on a lien
against the Property that have not been paid or will not be paid (subject to
proration) at the Close of Escrow.

 

8.2                         Updates to Representations and Warranties; Survival;
Termination.

 

8.2.1                     At the Closing, Seller shall reaffirm and restate the
above representations and warranties on and as of the Closing Date (except for
such representations and warranties that are expressly made as of the date of
this Agreement), subject to disclosure of any changes in facts or circumstances
that may have occurred since the date hereof; provided that, any such additional
disclosure shall have no effect for the purpose of determining whether Buyer has
a termination right under Section 8.2.3, Section 9.1, or Section 14, but shall
only have effect for the purpose of limiting the defense and indemnification
obligations of Seller for the inaccuracy or untruth of the representations or
warranty qualified by such additional disclosure following the Closing.

 

8.2.2                     As reaffirmed and restated at Closing, the aforesaid
representations and warranties shall survive the Closing for a period of nine
(9) months (the “Survival Period”), after which time Seller shall have no
liability with respect thereto unless Buyer shall have asserted a breach thereof
in a written notice delivered to Seller prior to the expiration of the Survival
Period and initiated litigation to enforce such claim within forty-five days
after Buyer’s notice to Seller (as such period may be extended with Seller’s
written consent).

 

8.2.3                     Notwithstanding anything to the contrary provided
hereinabove, if prior to Closing, Seller notifies Buyer, or if Buyer determines,
that there is a material inaccuracy or change in any of the representations and
warranties made by Seller above (including any restatement of the
representations and warranties as of the Closing Date), then Buyer may, at its
option, either (i) terminate this Agreement or (ii) waive such breach and
proceed to Closing with no adjustment in the Purchase Price and Seller shall
have no further liability as to such matter thereafter.  In the event Buyer
terminates this Agreement pursuant to this paragraph, the Deposit, along with
any interest earned thereon (less the Review Consideration) shall be promptly
refunded to Buyer and, except as provided in Section 14.2, neither Buyer nor
Seller shall thereafter have any other rights or remedies hereunder other than
obligations expressly surviving termination of this Agreement.  For purposes of
this Section 8.2.3, the representations or warranties of Seller shall be deemed
to be true in all material respects if Buyer’s damages as a result of such
representations or warranties being so untrue, inaccurate or incorrect are or
would be, in the aggregate, less than $2,000,000.

 

8.3                         Knowledge of Seller.  Whenever a representation,
warranty or covenant is made in this Agreement on the basis of the “knowledge” 
or “best knowledge” of Seller, or on the basis that Seller has received written
notice thereof, such representation, warranty or covenant is made: (i) solely on
the basis of the actual, as distinguished from implied, imputed, or constructive
knowledge of the designated person(s) described in (ii) below on the date that
such representation or warranty is made, without duty of inquiry or
investigation; and (ii) solely on the basis of the knowledge of Seller’s
Knowledge Party without attribution to such specific individual of facts and
matters otherwise within the personal knowledge of any other former or existing
affiliates, agents or employees of Seller or any third parties.  Seller hereby
represents that Seller’s Knowledge Party is the person within Seller’s
organization having the most comprehensive knowledge of the matters set forth in
Section 8.1 above.

 

8.4                         NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT FOR
SELLER’S COVENANTS, REPRESENTATIONS AND WARRANTIES AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY
SELLER AS OF THE CLOSE OF ESCROW (COLLECTIVELY, “SELLER’S CLOSING DOCUMENTS”),
BUYER ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT SELLER HAS NOT MADE AND IS NOT
NOW MAKING, AND SELLER SPECIFICALLY DISCLAIMS, ANY AND ALL, REPRESENTATIONS,
WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR

 

12

--------------------------------------------------------------------------------


 

WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF
TITLE, (II) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY PORTION
THEREOF (INCLUDING, WITHOUT LIMITATION, THE EXISTENCE OF MOLD, WATER DAMAGE,
FUNGI, BACTERIA AND/OR OTHER BIOLOGICAL GROWTH OR BIOLOGICAL GROWTH FACTORS),
(III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE,
SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS
REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE
OF PAST AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND TO THE EXTENT TO WHICH, THE
PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF
INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR
SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING,
(VII) ZONING TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT,
(VIII) THE AVAILABILITY OF UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF
INCLUDING, WITHOUT LIMITATION, WATER, SEWER, GAS, TELEPHONE AND ELECTRICITY,
(IX) USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE PROPERTY OR ANY PORTION
THEREOF, (XI) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE,
LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTIONS, SUITABILITY, STRUCTURAL
INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE
PROPERTY OR ANY PORTION THEREOF, (XII) INCOME, EXPENSES, CHARGES, LIENS,
ENCUMBRANCES, RESTRICTIONS, RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO
THE PROPERTY OR ANY PART THEREOF, (XIII) THE PRESENCE OF HAZARDOUS MATERIALS (AS
DEFINED BELOW) IN OR ON, UNDER OR IN THE VICINITY OF THE PROPERTY, (XIV) THE
CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE PROPERTY WITH ANY OR ALL
PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS
OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS OR
COVENANTS, INCLUDING WITHOUT LIMITATION RENT CONTROL AND AFFORDABLE HOUSING
PROVISIONS, (XV) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS,
(XVI) ANY OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE PROPERTY OR
ANY PORTION THEREOF, (XVII) THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE
PROPERTY, (XVIII) THE STATUS OF THE CONVERSION OF THE PROPERTY TO CONDOMINIUM
FORM OF OWNERSHIP, (XIX) THE EXISTENCE OR NONEXISTENCE OF VESTED LAND USE,
ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, (XX) THE MERCHANTABILITY
OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (BUYER
HEREBY AFFIRMING THAT BUYER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO
SELECT OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES
NO WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE, INCLUDING
CONDOMINIUM OWNERSHIP), (XXI) TAX CONSEQUENCES (INCLUDING, BUT NOT LIMITED TO,
THE AMOUNT, USE OR PROVISIONS RELATING TO ANY TAX CREDITS), OR (XXII) ANY OF THE
OTHER MATTERS CONTEMPLATED TO BE INSPECTED OR INVESTIGATED BY IT, INCLUDING
WITHOUT LIMITATION THOSE MATTERS THAT ARE DESCRIBED IN SECTION 8.5, BELOW.

 

8.5                         Condition of Property.  Buyer represents and
warrants, which representations and warranties shall survive the Close of Escrow
and not be merged with the Deed, that Buyer is a knowledgeable, sophisticated
and experienced purchaser and owner of properties such as the Property or has
retained or shall retain such advisors and consultants as are necessary to fully
and adequately investigate all aspects of the Property, that, subject to the
express covenants, representations and warranties of Seller set forth in this
Agreement and/or in the Seller’s Closing Documents, Buyer has fully investigated
or shall fully investigate the Property and all relevant aspects of it, and has
conducted or shall conduct tests, investigations and studies as necessary to
fully evaluate the Property and all aspects thereof prior to the end of the
Review Period, that Buyer has received or will obtain such additional
professional analyses and studies concerning the Property, on its own and
through the use of consultants, as Buyer and its advisors and consultants deem
prudent in reaching prior to the end of the Review Period the decision to
purchase the Property (if Buyer should elect to proceed with its purchase of the
Property pursuant to Section 5.6, above), and that Buyer is or will be prior to
the end of the Review Period familiar with the general condition of the
Property.  Buyer understands and acknowledges that the Property may be

 

13

--------------------------------------------------------------------------------


 

subject to earthquake, fire, floods, erosion, high water table, dangerous
underground soil conditions, hazardous materials and similar occurrences that
may alter its condition or affect its suitability for any proposed use.  Seller
shall have no responsibility or liability with respect to any such occurrence or
condition, subject to the express covenants, representations and warranties of
Seller set forth in this Agreement and/or in the Seller’s Closing Documents. 
Subject to the express covenants, representations and warranties of Seller set
forth in this Agreement and/or in the Seller’s Closing Documents, Buyer
represents and warrants that Buyer is acting, and will act, only upon
information obtained by Buyer directly from Buyer’s own inspection of the
Property.  Notwithstanding anything to the contrary contained in this Agreement,
the suitability or lack of suitability of the Property for any proposed or
intended use, or availability or lack of availability of (i) permits or
approvals of governmental or regulatory authorities, or (ii) easements, licenses
or other rights with respect to any such proposed or intended use of the
Property, shall not affect the rights or obligations of the Buyer hereunder.

 

8.6                         No Side Agreements or Representations.   No person
acting on behalf of Seller is authorized to make, and by execution hereof, Buyer
acknowledges that no person has made, any representation, agreement, statement,
warranty, guarantee or promise regarding the Property or the transaction
contemplated herein or the zoning, construction, physical condition or other
status or attribute of the Property except as may be expressly set forth in this
Agreement and/or in the Seller’s Closing Documents.  No representation,
warranty, agreement, statement, guarantee or promise, if any, made by any person
acting on behalf of Seller which is not contained in this Agreement and/or in
the Seller’s Closing Documents will be valid or binding on Seller.

 

8.7                         Limited Liability.  Buyer on its own behalf and on
behalf of its agents, members, partners, shareholders, employees,
representatives, related and affiliated entities, successors and assigns
(collectively, the “Buyer Parties”) hereby agrees that in no event or
circumstance shall any of the shareholders, members, partners, employees,
representatives, officers, directors, agents, property management company, or
affiliated or related entities of Seller or of Seller’s property management
company, namely CIM Group, L.P. and its affiliated entities, have any personal
liability under this Agreement, or to any of Buyer’s creditors, or to any other
party in connection with the Property.  Seller on its own behalf and on behalf
of its agents, members, partners, shareholders, employees, representatives,
related and affiliated entities, successors and assigns hereby agrees that in no
event or circumstance shall any of the shareholders, members, partners,
employees, representatives, officers, directors, agents, or affiliated or
related entities of Buyer have any personal liability under this Agreement.

 

8.8                         Release.   Buyer on its own behalf and on behalf of
each of the Buyer Parties hereby agrees that, except as to the “Excepted
Matters” (as hereinafter defined), each of Seller, Seller’s shareholders,
partners or members, as the case may be, and each of their respective partners,
members, trustees, directors, officers, employees, representatives, property
managers, asset managers, agents, attorneys, affiliated and related entities,
heirs, successors and assigns (collectively, the “Releasees”) shall be, and are
hereby, fully and forever released and discharged by Buyer from any and all
liabilities, losses, claims, demands, damages (of any nature whatsoever), causes
of action, costs, penalties, fines, judgments, attorneys’ fees, consultants’
fees and costs and experts’ fees (collectively, the “Claims”) with respect to
any and all Claims, whether direct or indirect, known or unknown, foreseen or
unforeseen, that may arise on account of or in any way be connected with the
Property as of the Close of Escrow, including, without limitation, the physical,
environmental and structural condition of the Property or any law or regulation
applicable thereto, including, without limitation, any Claim or matter
(regardless of when it first appeared) relating to or arising from (i) the
presence of any environmental problems, or the use, presence, storage, release,
discharge, or migration of Hazardous Materials (as hereinafter defined) on, in,
under or around the Property regardless of when such Hazardous Materials were
first introduced in, on or about the Property, in each case latent or otherwise,
(ii) any patent or latent defects or deficiencies with respect to the Property,
(iii) any and all matters related to the Property or any portion thereof,
including without limitation, the condition and/or operation of the Property and
each part thereof, (iv) the presence, release

 

14

--------------------------------------------------------------------------------


 

and/or remediation of asbestos and asbestos containing materials in, on or about
the Property regardless of when such asbestos and asbestos containing materials
were first introduced in, on or about the Property, and (v) any construction
defects, errors, omissions or other conditions, latent or otherwise, affecting
the Property, or any portion thereof.  This release includes claims of which
Buyer is presently unaware or which Buyer does not presently suspect to exist
which, if known by Buyer, would materially affect Buyer’s release to Seller. 
Buyer hereby waives and agrees not to commence any action, legal proceeding,
cause of action or suits in law or equity, of whatever kind or nature,
including, but not limited to, a private right of action under the federal
superfund laws, 42 U.S.C. Sections 9601 et seq. or any applicable state or local
law, statute, regulation or ordinance (as such may be amended, supplemented or
replaced from time to time), directly or indirectly, against the Releasees or
their agents in connection with Claims released as described above.  As to the
release provided for above, Buyer expressly waives the benefit of any statute
that provides that a general release does not release claims not known to the
releasing party at the time of the release and all similar provisions or
rules of law.  Buyer elects to and does assume all risk for such Claims so
released heretofore and hereafter arising, whether now known or unknown by
Buyer. In this connection and to the extent permitted by law, Buyer hereby
agrees, represents and warrants, which agreements, representations and
warranties shall survive the Close of Escrow and not be merged with the Deed,
that (i) Buyer realizes and acknowledges that factual matters now unknown to it
may have given or may hereafter give rise to Claims which are presently unknown,
unanticipated and unsuspected, and (ii) the waivers and releases herein have
been negotiated and agreed upon in light of that realization and that Buyer
nevertheless hereby intends to release, discharge and acquit Seller from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses.  Without limiting the foregoing, if Buyer has actual
knowledge of (a) a default in any of the covenants, agreements or obligations to
be performed by Seller under this Agreement and/or (b) any breach or inaccuracy
in any representation of Seller made in this Agreement, and Buyer nonetheless
elects to proceed to close Escrow, then, upon the consummation of the Close of
Escrow, Buyer shall be conclusively deemed to have waived any such default
and/or breach or inaccuracy and shall have no Claim against Seller or hereunder
with respect thereto. Notwithstanding anything to the contrary herein, Seller
shall not have any liability whatsoever to Buyer with respect to any matter
disclosed to or discovered by Buyer or its agents or representatives prior to
the Close of Escrow.

 

As used herein, the “Excepted Matters” shall mean Claims resulting from a breach
or default by Seller under this Agreement and/or any of the Seller’s Closing
Documents.

 

Seller has given Buyer material concessions regarding this transaction in
exchange for agreeing to the provisions of this Section 8.8.  Seller and Buyer
have each initialed this Section 8.8 to further indicate their awareness and
acceptance of each and every provision hereof.  The provisions of this
Section 8.8 shall survive the Close of Escrow and shall not be deemed merged
into any instrument or conveyance delivered at the Close of Escrow.

 

 

 

 

Buyer’s Initials

 

Seller’s Initials

 

As used herein, “Hazardous Materials” means any pollutants, hazardous or toxic
substances or wastes, or contaminated materials including oil and oil products,
asbestos, urea formaldehyde and all other materials and substances designated or
regulated as hazardous or toxic substances or wastes, pollutants or contaminated
materials under any Environmental Law (as hereinafter defined).  As used herein,
“Environmental Laws” means the Clean Water Act, Clean Air Act, Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendment and Reauthorization Act,
the Toxic Substances Control Act, the Occupational Safety and Health Act, and
all other Federal, State or local environmental statutes, rules and regulations
as enacted or amended from time to time and all licenses, permits, certificates
or like authorizations promulgated under any of the foregoing.

 

8.9                         AS-IS Condition of Property.  Buyer specifically
acknowledges, represents and warrants that prior to the Close of Escrow, it and
its agents and representatives will have thoroughly inspected the Property and
observed the physical characteristics and condition of the Property. 
Notwithstanding anything to the contrary contained in this Agreement, Buyer
further acknowledges and

 

15

--------------------------------------------------------------------------------


 

agrees that Buyer is purchasing the Property subject to all applicable laws,
rules, regulations, codes, ordinances and orders.  By Buyer purchasing the
Property, and upon the occurrence of the Close of Escrow, except for the
Excepted Matters, Buyer waives any and all right or ability to make a claim of
any kind or nature against any of the Releasees for any and all deficiencies or
defects in the physical characteristics and condition of the Property and
expressly agrees to acquire the Property with any and all of such deficiencies
and defects and subject to all matters disclosed by Seller herein or in any
separate writing with respect to the Property.  Buyer further acknowledges and
agrees that except for any covenants, representations and warranties of Seller
expressly made by Seller in this Agreement and/or in any of the Seller’s Closing
Documents neither Seller nor any of Seller’s employees, agents, representatives
or other Releasees have made any representations, warranties or agreements by or
on behalf of Seller of any kind whatsoever, whether oral or written, express or
implied, statutory or otherwise, as to any matters concerning the Property, the
condition of the Property, the size of the Property, the size of the
improvements thereon (including without limitation, any discrepancies in the
actual rentable square footage of any leased premises within the improvements),
the present use of the Property or the suitability of the Property for Buyer’s
intended purposes, use or investment.  Subject to the express covenants,
representations and warranties of Seller set forth in this Agreement and/or in
the Seller’s Closing Documents, Buyer hereby acknowledges, agrees and represents
that the Property is to be purchased, conveyed and accepted by Buyer in its
present condition, “AS IS”, “WHERE IS” AND WITH ALL FAULTS, and that no patent
or latent defect or deficiency in the condition of the Property whether or not
known or discovered, shall affect the rights of either Seller or Buyer
hereunder, nor shall the Purchase Price be reduced as a consequence thereof. 
Subject to the express covenants, representations and warranties of Seller set
forth in this Agreement and/or in the Seller’s Closing Documents, the Seller
Information shall be deemed furnished as a courtesy to Buyer but without any
warranty of any kind from or on behalf of Seller.  Buyer hereby represents and
warrants to Seller that Buyer has performed, or prior to the Close of Escrow
will perform, an independent inspection and investigation of the Property and
also has investigated or will investigate and has or will have knowledge of
operative or proposed governmental laws and regulations including without
limitation, land use laws and regulations to which the Property may be subject. 
Buyer further represents that, except for any covenants, representations and
warranties expressly made by Seller in this Agreement and/or in any of the
Seller’s Closing Documents, it shall acquire the Property solely upon the basis
of its independent inspection and investigation of the Property, including
without limitation, its independent investigation and inspection as to (i) the
quality, nature, habitability, merchantability, use, operation, value,
marketability, adequacy or physical condition of the Property or any aspect or
portion thereof, including, without limitation, structural elements, foundation,
roof, appurtenances, access, landscaping, parking facilities, electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, soils, geology and groundwater, or whether the Property lies within
a special flood hazard area, an area of potential flooding, a very high fire
hazard severity zone, a wildland fire area, an earthquake fault zone or a
seismic hazard zone, (ii) the dimensions or lot size of the Property or the
square footage of the improvements thereon or of any tenant space therein,
(iii) the development or income potential, or rights of or relating to, the
Property or its use, habitability, merchantability, or fitness, or the
suitability, value or adequacy of the Property for any particular purpose,
(iv) the zoning or other legal status of the Property or any other public or
private restrictions on the use of the Property, (v) the compliance of the
Property or its operation with any applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions of any governmental
or regulatory agency or authority or of any other person or entity (including,
without limitation, Environmental Laws and the American with Disabilities Act),
(vi) the ability of Buyer to obtain any necessary governmental approvals,
licenses or permits for Buyer’s intended use or further development of or
improvements on the Property, (vii) the presence or absence of Hazardous
Materials on, in, under, above or about the Property or any adjoining or
neighboring property, (viii) the quality of any labor and materials used in any
improvements, (ix) the condition of title to the Property, (x) the leases,
contracts or any other agreements affecting the Property or the intentions of
any party with respect to the negotiation and/or execution of any lease or
contract with respect to the Property, (xi) Seller’s ownership of the Property
or any portion thereof, (xii) the economics of, or the income and expenses,
revenue or expense projections or other financial matters, relating to the
operation of the property, (xiii) the manner or quality of the construction or
materials, if any, incorporated into the Property, (xiv) the content,
completeness or accuracy of the due diligence materials or the PTR, (xv) the
conformity of the improvements to any plans or specifications for the Property,
including any plans and specifications that may have been or may be provided to
Buyer, (xvi) the conformity of the Property to past, current or future
applicable zoning or building requirements, (xvii) deficiency of any
undershoring or drainage with

 

16

--------------------------------------------------------------------------------


 

respect to the Property, and (xviii) any of the other matters described in
Section 8.1.  Without limiting the generality of the foregoing, Buyer expressly
acknowledges and agrees that Buyer is not relying on any representation or
warranty of Seller, nor any other Seller Releasee, whether implied, presumed or
expressly provided at law or otherwise, arising by virtue of any statute, common
law or other legally binding right or remedy in favor of Buyer except as
expressly provided in this Agreement and/or in the Seller’s Closing Documents. 
Buyer further acknowledges and agrees that Seller is not under any duty to make
any inquiry regarding any matter that may or may not be known to the Seller or
any member, partner, officer, employee, attorney, property manager, agent or
broker of Seller.  Buyer acknowledges that the Purchase Price has been fully
negotiated by the parties hereto so as to reflect the “AS IS,” “WHERE IS” and
WITH ALL FAULTS nature of the purchase and sale transaction described herein,
and any faults, liabilities, defects or other adverse matters that may be
associated with the Property.  All of Buyer’s representations, warranties,
acknowledgements, agreements, understandings and other statements contained in
this Section 8.9 shall survive the Close of Escrow in perpetuity, shall not
merge with the Deed or any other closing documents and shall be deemed
incorporated into the Deed.

 

By initialing below, Buyer acknowledges that (a) this Section 8.9 has been read
and fully understood, (b) Buyer has had the chance to ask questions of its
counsel about its meaning and significance, and (c) Buyer has accepted and
agreed to the terms set forth in this Section 8.9.

 

 

 

 

Buyer’s Initials

Seller’s Initials

 

Except as otherwise provided in this Agreement, any reports, repairs or work
required by Buyer are the sole responsibility of Buyer, and Buyer agrees that
there is no obligation on the part of Seller to make any changes, alterations or
repairs to the Property or to cure any violations of law or to comply with the
requirements of any insurer.  The provisions of this Section 8.9 shall survive
the Close of Escrow and shall not be deemed merged into any instrument or
conveyance delivered at the Close of Escrow.

 

8.10                  Buyer’s Representations, Warranties and Covenants.  In
addition to Buyer’s other representations, warranties and covenants set forth
elsewhere in this Agreement, Buyer hereby represents, warrants and covenants
that:

 

8.10.1              Formation; Authority.  Buyer is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation.  Buyer has full power and authority to enter into this Agreement and
the instruments referenced herein, and to consummate the transactions
contemplated hereby.  All requisite action has been taken by Buyer in connection
with the entering into of this Agreement and the instruments referenced herein,
and the consummation of the transactions contemplated hereby.  The individuals
executing this Agreement and the instruments referenced herein on behalf of
Buyer have the legal power, right and actual authority to bind Buyer to the
terms and conditions hereof and thereof.

 

8.10.2              Due Execution.  This Agreement and all other documents
executed and delivered by Buyer pursuant to this Agreement shall constitute the
legal, valid and binding obligations of Seller in accordance with the terms of
each instrument.  To the best of Buyer’s knowledge, this Agreement and all other
instruments delivered by Buyer pursuant to this Agreement (a) do not conflict
with or constitute a default under any indenture, agreement or other instrument
to which Buyer is a party or by which Buyer, or any officers or directors of
Buyer may be bound, and (b) are not threatened with invalidity or enforceability
by any action, proceeding or investigation pending or threatened by or against
Buyer, or any officer or director of Buyer.

 

8.10.3              OFAC Buyer is not now, and shall not at any time until the
Close of Escrow be a Person with whom a U.S. Person is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.  Neither Buyer nor any Person who is affiliated with or owns an
interest in Buyer (collectively, a “Buyer Party”) does business with, sponsors,
or provides assistance or support to, the government of, or any person located

 

17

--------------------------------------------------------------------------------


 

in, any country, or with any other person, targeted by any of the economic
sanctions of the United States administered by OFAC; Buyer is not owned or
controlled (within the meaning of the regulations promulgating such sanctions or
the laws authorizing such promulgation) by any such government or person; and
any payments and/or proceeds received by Buyer under the terms of this Agreement
will not be used to fund any operations in, finance any investments or
activities in or make any payments to, any country, or to make any payments to
any person, targeted by any of such sanctions.

 

8.10.4              Buyer’s Funds.  Buyer has taken, and shall continue to take
until the Close of Escrow, such measures as are required by law to assure that
all funds tendered by or on behalf of Buyer to the Seller pursuant to or in
connection with this Agreement, whether on account of the Purchase Price or
otherwise, are derived (i) from transactions that do not violate or contravene
United States law in any way nor, to the extent such funds originate outside the
United States, do not violate or contravene the laws of the jurisdiction in
which they originated in any way, including without limitation anti-money
laundering laws; and (ii) from permissible sources under United States law and
to the extent such funds originate outside the United States, under the laws of
the jurisdiction in which they originated.

 

8.10.5              Patriot Act.  Neither Buyer nor any Buyer Party, nor any
Person having a beneficial interest in Buyer, nor any Person for whom Buyer is
acting as agent or nominee, nor any Person providing funds to Buyer (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any laws, regulations and sanctions, state and
federal, criminal and civil, that (1) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (2) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (3) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (4) are designed
to disrupt the flow of funds to terrorist organizations, including without
limitation the Patriot Act or Anti-Money Laundering Laws; (ii) has been assessed
civil or criminal penalties under any Anti-Money Laundering Laws; (iii) has had
any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws; (iv) is a person or entity that resides or has a place of
business in a country or territory which is designated as a Non-Cooperative
Country or Territory by the Financial Action Task Force on Money Laundering, or
whose subscription funds are transferred from or through such a jurisdiction;
(v) is a “Foreign Shell Bank” within the meaning of the Patriot Act (i.e., a
foreign bank that does not have a physical presence in any country and that is
not affiliated with a bank that has a physical presence and an acceptable level
of regulation and supervision); (vi) is a person or entity that resides in, or
is organized under the laws of, a jurisdiction designated by the Secretary of
the Treasury under Section 311 or 312 of the Patriot Act as warranting special
measures due to money laundering concerns; (vii) is an entity that is designated
by the Secretary of the Treasury as warranting such special measures due to
money laundering concerns; or (viii) is a person or entity that otherwise
appears on any United States government-provided list of known or suspected
terrorists or terrorist organizations.

 

Buyer’s representations, warranties and covenants set forth above shall survive
the Close of Escrow for the Survival Period.

 

8.11                  Governmental Approvals.  Except as may be expressly set
forth in this Agreement, Buyer’s obligation to purchase the Property shall not
be subject to or conditioned upon Buyer’s obtaining any variances, zoning
amendments, subdivision maps, lot line adjustment, or other discretionary
governmental act, approval or permit.

 

9.                                      Conditions to Close of Escrow.

 

9.1                         Buyer’s Conditions.  Buyer’s obligation to purchase
the Property and to close Escrow is subject to and conditioned upon the
satisfaction or Buyer’s written waiver of each of the following conditions at or
before the Close of Escrow:

 

9.1.1                     The Title Company shall have unconditionally committed
to issue an ALTA standard coverage owner’s policy of title insurance (the “Owner
Policy”) with a liability amount not less than the Purchase Price, naming Buyer,
as the insured, showing fee simple title to the Property to be

 

18

--------------------------------------------------------------------------------


 

vested in Buyer, subject only to the Approved Title Conditions, and without
exception for any lien rights in favor of contractors, subcontractors,
architects, engineers or suppliers with respect to work performed or being
performed on the Property.

 

9.1.2                     Seller’s timely delivery to Escrow Holder of the items
described in Section 10.1 below.

 

9.1.3                     Seller not being in material default in the
performance of any of its obligations under this Agreement and shall have
performed in all material respect each of its covenants and obligations required
by this Agreement to be performed by Seller on or before the Closing.

 

9.1.4                     All representations and warranties of Seller set forth
in this Agreement (without regard to any additional disclosures made pursuant to
Section 8.2.1) shall be true and correct in all material respects as of the date
made and as of the Close of Escrow, as if remade on the date of the Close of
Escrow (except for such representations and warranties that are only expressly
made as of the date of this Agreement).  For purposes of this Section 9.1.4, the
representations or warranties of Seller shall be deemed to be true in all
material respects if Buyer’s damages as a result of such representations or
warranties being so untrue, inaccurate or incorrect are or would be, in the
aggregate, less than $2,000,000.

 

9.1.5                     Buyer shall have received an Acceptable Estoppel
Certificate from Schwab.

 

9.1.6                     No order or injunction of any court or administrative
agency of competent jurisdiction nor any statute, rule, regulation or executive
order promulgated by any governmental authority of competent jurisdiction shall
be in effect as of the Closing which restrains or prohibits the transfer of the
Property.

 

The terms of this Section 9.1 are solely for the benefit of Buyer, and Seller
shall have no additional right or remedy hereunder as a result of the exercise
by Buyer of any of its rights under this Section 9.1.  If any of the foregoing
conditions is not fulfilled on or before the scheduled Close of Escrow
contemplated in Section 4.2, Buyer, at its option, may either (i) elect to
complete the transactions contemplated by this Agreement, (ii) delay the Close
of Escrow for up to thirty (30) days to allow the satisfaction of any
unsatisfied condition or (iii) terminate this Agreement, whereupon Escrow Holder
shall promptly return to Buyer the Deposit, along with any interest earned
thereon, less the Review Consideration, and neither party shall have any further
rights or obligations under this Agreement, except those that expressly survive
the termination of this Agreement, except that if the failure of any such
condition specified in this Section 9.1 is a breach or default by Seller, then
Buyer shall have such rights and remedies as are provided in this Agreement upon
the occurrence of such breach or default by Seller.

 

9.2                         Seller’s Conditions.  Seller’s obligation to sell
the Property and to close the Escrow is subject to and conditioned upon the
satisfaction or Seller’s written waiver of each of the following conditions at
or before the Close of Escrow:

 

9.2.1                     Buyer’s timely delivery into Escrow of all sums and
documents required from Buyer to close Escrow, as set forth in Sections 2 and 3
above and Section 10 below.

 

9.2.2                     Buyer’s timely delivery to Escrow Holder of the items
described in Section 10.2 below.

 

9.2.3                     Buyer not being in default in the performance of any
of its material obligations under Section 6 above.

 

9.2.4                     No order or injunction of any court or administrative
agency of competent jurisdiction nor any statute, rule, regulation or executive
order promulgated by any governmental authority of competent jurisdiction shall
be in effect as of the Closing which restrains or prohibits the transfer of the
Property.

 

19

--------------------------------------------------------------------------------


 

The terms of this Section 9.2 are solely for the benefit of Seller, and Buyer
shall have no additional right or remedy hereunder as a result of the exercise
by Seller of any of its rights under this Section 9.2.

 

10.                               Deliveries to Escrow Holder.

 

10.1                  Seller’s Deliveries.   Seller shall deliver or cause to be
delivered to Escrow Holder on or prior to the scheduled date of the Close of
Escrow the following documents:

 

10.1.1              The Deed, duly executed and acknowledged by Seller, in the
form of Exhibit B;

 

10.1.2              A counterpart assignment and assumption of leases and
contracts in the form of Exhibit E pursuant to which Seller shall assign to
Buyer Seller’s right, title and interest in the Lease and Service Contracts as
of the Close of Escrow (“Assignment and Assumption of Lease and Contracts”);

 

10.1.3              A bill of sale, duly executed by Seller, in the form of
Exhibit F (the “Bill of Sale”);

 

10.1.4              A counterpart general assignment, duly executed by Seller,
in the form of Exhibit G (the “General Assignment”);

 

10.1.5              A certification duly executed by Seller under penalty of
perjury in the form of Exhibit C (“Certification on Non-Foreign Status”) stating
that Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code, together with a Withholding Exception Certificate, Form 593-C, as
well as any additional required forms removing the obligation to withhold any
portion of the proceeds;

 

10.1.6              A certificate signed by Seller indicating that the
representations and warranties set forth in Section 8.1 are true and correct as
of the date of this Agreement and as of the Close of Escrow (except for such
representations and warranties that are only expressly made as of the date of
this Agreement), or, if there have been additional disclosures, describing such
additional disclosures; and

 

10.1.7              The owner’s affidavits for the Title Company in the form set
forth on Exhibit I, and such proof of Seller’s authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company.

 

10.2                  Buyer’s Deliveries. Buyer shall deliver or cause to be
delivered to Escrow Holder prior to the scheduled date of the Close of Escrow
the following:

 

10.2.1              A counterpart of the Assignment and Assumption of Lease and
Contracts;

 

10.2.2              A counterpart of the General Assignment;

 

10.2.3              Such proof of Buyer’s authority and authorization to enter
into this Agreement and the transactions contemplated hereby, and such proof of
the power and authority of the individual(s) executing and/or delivering any
instruments, documents or certificates on behalf of Buyer to act for and bind
Buyer, as may be reasonably required by Title Company;

 

20

--------------------------------------------------------------------------------


 

10.2.4              The balance of the Purchase Price.

 

The parties hereto shall jointly deposit any required transfer declarations or
declarations of value and appropriate closing statements, all in form and to the
extent reasonably requested by Escrow Holder.  Seller shall also deliver to
Buyer at Closing originals of the Lease, Service Contracts, warranties and
permits, if any, in the possession of Seller or Seller’s agents, including,
without limitation, any warranties covering the roof or any other part of the
Improvements, and any correspondence with respect thereto, together with such
non-proprietary leasing and property manuals, files and records which are
material in connection with the continued operation, leasing and maintenance of
the Property.

 

Possession of the Property shall be delivered to Buyer upon Close of Escrow,
subject to all tenants in possession under the Lease.

 

11.                               Costs and Expenses.  Buyer shall pay (i) the
fees charged by Escrow Holder, (ii) all premiums for the Owner’s title insurance
coverage, (iii) the cost of any endorsements to the Owner’s title insurance
policy, (iv) the cost of any update to the survey of the Property that may be
required, and (v) all applicable City and County documentary transfer taxes
payable upon recording the Deed and the recording fees for the Deed; provided
that, Buyer shall not be obligated to pay any amounts with respect to the
foregoing clause (v) in excess of $8,786,454 (the “Transfer and Recording
Cap”).  At the Close of Escrow, Seller shall pay (i) all applicable City and
County documentary transfer taxes payable upon recording the Deed and the
recording fees for the Deed in excess of the Transfer and Recording Cap. Buyer
hereby acknowledges that its ability to obtain title insurance in excess of an
ALTA standard coverage owner’s policy without endorsements is not a contingency
of this Agreement or a condition to the enforceability against Buyer of its
purchase obligations and other covenants set forth herein) Buyer and Seller
shall each pay all fees incurred in connection with this transaction for their
respective counsel retained by each.  The parties’ obligations under this
Section 11 shall survive the Close of Escrow.

 

12.                               Prorations, Adjustments and Holdback.

 

12.1                        Prorations and Adjustments.  The following items
shall be prorated and adjusted between Buyer and Seller at the Close of Escrow
based upon the actual number of days in the calendar month in which the Close of
Escrow occurs, the date of the Close of Escrow being an income and expense day
for Buyer, all such obligations to survive Close of Escrow:

 

12.1.1              (a)                                 Subject to clause (b) of
this Section 12.1.1, real property taxes and assessments with respect to the
Property shall be prorated and adjusted between Buyer and Seller at the Close of
Escrow, based upon the most recent official real property tax information
available from the County Assessor’s office where the Property is located or
other assessing authorities, such that Seller shall be responsible for all taxes
and assessments levied against the Property that are applicable to the period
through and including the day prior to the Close of Escrow, and Buyer shall be
responsible for all taxes and assessments levied against the Property that are
applicable to the period from and after the date of Close of Escrow.  Subject to
the rights of Schwab pursuant to the Schwab Lease, Seller reserves the right to
meet with governmental officials and to contest any assessment or reassessment
concerning or affecting Seller’s obligations with respect to real property taxes
and assessments on the Property for periods prior to the assessment period in
which the Closing occurs provided, however, Seller shall not have the right to
enter into any settlement that requires real property taxes in periods after the
Closing to be higher as a result thereof. Buyer promptly shall deliver to Seller
any refund with respect to such real property taxes and assessments applicable
to any period prior to the Close of Escrow, subject to any reimbursement to
tenants required under the Lease and less the costs incurred by Buyer in
obtaining any such refund.

 

(b)                                 Notwithstanding the foregoing or any other
provision of this Agreement, the parties acknowledge that a “change in
ownership” (as described in California Revenue and Taxation Code Section 64)
occurred on March 11, 2014 that will result in a supplemental assessment being
issued for property taxes relating to the Property, and such supplemental
assessment shall include an assessment for property taxes for time periods prior
to Closing. If Seller receives any supplemental assessment relating to the
Property from the assessor, Seller shall promptly give Buyer a copy of such
supplemental assessment. If the supplemental assessment is received prior to
Close of Escrow, Seller shall be responsible to pay the amount or have Schwab
pay the amount shown on such supplemental assessment, and if Seller pays such
amount, Seller shall have the right to invoice Schwab for

 

21

--------------------------------------------------------------------------------


 

reimbursement. If the supplemental assessment is received after Close of Escrow,
Buyer shall be responsible for billing Schwab the full amount of such 
supplemental assessment for time periods prior to and after Closing and using
commercially reasonable efforts to collect the same but shall not be obligated
to initiate any litigation or declare a default under the Schwab Lease. From and
after the Closing, Seller shall, at Seller’s sole cost and expense, promptly
file all documents and/or certificates required to ensure that any such
supplemental assessment is reflected on the County’s Unsecured Assessment Roll
and, if reflected on the County’s Secured Assessment Roll, to remove such
supplemental assessment therefrom.

 

12.1.2              Monthly rents of tenants under the Schwab Lease, as and when
collected.  No credit shall be given the Seller for accrued and unpaid rent or
any other non-current sums due from Schwab until these sums are paid.  Buyer
shall cooperate with Seller after Close of Escrow to collect any rent under the
Schwab Lease that has accrued as of the Close of Escrow.  Following the Closing,
Buyer shall bill Schwab for all amounts due under the Schwab Lease accruing
prior to the Closing (including, without limitation, base rent, additional rent,
or other tenant charges for the year in which the Closing occurs) (collectively,
“Delinquent Rents”), and shall use reasonable efforts to collect from Schwab any
base rent, additional rent, or other tenant charges owing with respect to the
period prior to the Closing; provided, however, Buyer shall not be obligated to
sue Schwab or exercise any legal remedies under the Lease or to incur any
expense over and above its own regular collection expenses or any other
liability.  Seller shall only be permitted to commence legal proceedings against
Schwab with respect to any Delinquent Rents on or after the date that is 120
days following the Closing; provided that, Seller shall not be permitted to
terminate the Schwab Lease, and provided that if Seller has invoiced Schwab as
described in Section 12.1.1(b) above for the supplemental reassessment, Seller
may commence legal proceedings against Schwab for reimbursement on or after the
date that is the later of 30 days following the Closing and 30 days following
the date that the payment by Schwab is delinquient under the Schwab Lease.  All
payments collected from Schwab after Close of Escrow shall first be applied to
any rent due to Buyer for the period after the end of the month in which Close
of Escrow occurs, then to any costs incurred by Buyer in collecting Delinquent
Rents, then to rent due in the month in which the Close of Escrow occurs, and
finally, to any rent due to Seller for the period prior to Close of Escrow.

 

12.1.3              Until the Final Adjustment Date (as defined below), when the
adjustment described in Section 12.1.5 is made, all amounts received by Seller
as interim payments of charges to Schwab for maintenance and operating costs,
real estate taxes, insurance and similar amounts (collectively, “Tenant Expense
Charges”) applicable to the period prior to the Closing and received before the
Close of Escrow shall be retained by Seller, except that all interim payments of
Tenant Expense Charges received by either party applicable to the month in which
the Close of Escrow occurs shall be prorated as between Seller and Buyer based
upon the number of days in that month and the party receiving the interim
payment shall remit to (if received on or after the Close of Escrow) or credit
(if received before the Close of Escrow) the other party its proportionate
share.  All amounts received by Buyer from Schwab as interim payments of Tenant
Expense Charges on or after the Close of Escrow shall be retained by Buyer until
the year-end adjustment and determination of Seller’s allocable share thereof as
of the Final Adjustment Date.  No later than the Final Adjustment Date, Seller’s
allocable share of actual Tenant Expense Charges shall be determined by
multiplying the total payments due from Schwab for such fiscal year (the sum of
estimated payments made by Schwab plus or minus year-end adjustments) by a
fraction, the numerator of which is Seller’s actual cost of providing common
area maintenance services and taxes (as the case may be) prior to the Close of
Escrow (within that portion of the fiscal year prior to the Close of Escrow in
which the applicable Lease is in effect and the tenant thereunder is required to
pay Tenant Expense Charges), and the denominator of which is the cost of
providing such services and paying such taxes for the entire fiscal year (or
that portion of the fiscal year in which the applicable Lease is in effect and
the tenant thereunder is required to pay Tenant Expense Charges).  If, on the
basis of amounts actually incurred and the estimated payments received by
Seller, Seller has retained amounts in excess of its allocable share, it shall
remit, within thirty (30) days after notice from Buyer of the excess owed Buyer,
such excess to Buyer.  If, on the basis of the foregoing amounts, Seller has
retained less than its allocable share (the “Seller Shortfall”), Buyer shall use
reasonable efforts to collect the Seller Shortfall from the tenants of the
Property and, to the extent collected by Buyer, Buyer shall promptly remit the
Seller Shortfall, net of reasonable costs of collection, including without
limitation, reasonable attorney’s fees, to Seller.  Buyer shall not be obligated
to expend

 

22

--------------------------------------------------------------------------------


 

any funds or commence legal proceedings to collect any Seller Shortfall.  Seller
shall only be permitted to commence legal proceedings against Schwab with
respect to any Seller Shortfall on or after the date that is 120 days following
the Closing; provided that, Seller shall not be permitted to terminate the
Schwab Lease.

 

12.1.4              No later than April 30 in the calendar year following the
Close of Escrow (the “Final Adjustment Date”), Seller and Buyer shall make a
final adjustment in accordance with the provisions of this Section 12.1.4 of
Tenant Expense Charges and other items of additional rents for which final
adjustments or prorations could not be determined at the Closing, if any,
because of the lack of actual statements, bills or invoices for the current
period, the year-end adjustment of common area maintenance, taxes and like
items, the unavailability of final sales figures or amounts for any other
reason.  Except to the extent otherwise provided in Section 12.1.3, any net
adjustment in favor of Buyer or Seller is to be paid in cash by the other no
later than thirty (30) days after such final adjustment has been made.

 

12.1.5              Seller and Buyer shall endeavor to have all meters for
utilities servicing the Property and not billed directly to any tenant or other
third party, including (without limitation) water, sewer, gas and electricity,
read for the period to and including the day of the Close of Escrow.  Seller
shall credit Buyer based on the average utility expense of the previous three
(3) months prior to closing.

 

12.1.6              Seller shall be responsible for all Leasing Costs (as
defined below) that are payable by reason of (i) the execution of a Lease in
existence as of the date of this Agreement (an “Existing Lease”), (ii) the
renewal, extension, expansion of, or the exercise of any other option under, an
Existing Lease, prior to the date of this Agreement, and (iii) amendments of an
Existing Lease entered into prior to the date of this Agreement, that are, in
the aggregate, in excess of $12,200,000 (collectively, the “Seller’s Leasing
Costs”).  Buyer shall receive a credit against the Purchase Price at Closing for
any unpaid Seller’s Leasing Costs.  Buyer shall be responsible for all Leasing
Costs other than Seller’s Leasing Costs; provided that, Buyer shall not be
responsible for any Leasing Costs that are agreed to by Seller or its agents in
violation of Section 7.3.  “Leasing Costs” shall mean, with respect to any
Lease, all capital costs, expenses incurred for capital improvements, equipment,
painting, decorating, partitioning and other items to satisfy the initial
construction obligations of the landlord under such Space Lease (including any
expenses incurred for architectural or engineering services in respect of the
foregoing), “tenant allowances” in lieu of or as reimbursements for the
foregoing items, free rent periods, leasing commissions, brokerage commissions,
in each case, to the extent the landlord is responsible for the payment of such
cost or expense under the relevant Space Lease or any other agreement relating
to such Lease.

 

12.1.7              All other items customarily prorated and/or adjusted at
closing in the locality in which the Property is situated, except that Seller’s
insurance policies with respect to the Property shall not apply to protect Buyer
from and after the Close of Escrow, and Buyer shall procure its own insurance
from and after the Close of Escrow.

 

12.1.8              The parties’ obligations under this Section 12.1 shall
survive the Close of Escrow.

 

12.2                  Errors.  If any errors or omissions are made regarding
adjustments and prorations as set forth above, the parties shall make the
appropriate corrections promptly upon discovery, provided that the error or
omission is discovered on or before the Final Adjustment Date. Any error or
omission not discovered within that period shall not be subject to adjustment. 
The amount necessary to correct any adjustment or proration that is to be
corrected under the foregoing shall be paid in cash to the party entitled to the
amount in question.  The parties’ obligations under this Section 12.2 shall
survive the Close of Escrow.

 

13.                               Disbursements and Other Actions by Escrow
Holder

 

Upon the Close of Escrow, Escrow Holder shall promptly undertake all of the
following in the manner indicated:

 

23

--------------------------------------------------------------------------------


 

13.1                  Cause the Deed and any other documents that the parties to
this Agreement may mutually direct, to be recorded in the Official Records of
the County.

 

13.2                  Disburse all funds deposited with Escrow Holder by Buyer
as follows:

 

13.2.1              Deduct all amounts, if any, chargeable to the account of
Buyer under the terms of this Agreement, and pay those amounts to the parties
entitled to them.

 

13.2.2              Pay to the parties entitled to all amounts chargeable to the
account of Seller under the terms of this Agreement, including the commission
described in Section 16 below.

 

13.2.3              Pay the remaining balance of the Purchase Price as directed
by Seller.

 

13.2.4              When all of the foregoing disbursements have been made,
refund any remaining balance to Buyer.

 

13.3                  Direct the Title Company to issue the Title Policy and
deliver an original to Buyer.

 

13.4                  Deliver to both Buyer and Seller a closing statement
showing the distribution, application, receipt and earnings of all funds of such
party processed through Escrow.

 

13.5                  Deliver to Buyer the Bill of Sale.

 

13.6                  Deliver to both Buyer and Seller a counterpart of the
Assignment and Assumption of Lease and Contracts and the General Assignment (in
each case executed by the other party).

 

14.                               Default and Termination.

 

14.1                  Buyer’s Default.  In the event Buyer fails to purchase the
Property when obligated to do so pursuant to the terms and conditions of this
Agreement, Seller, as its sole and exclusive remedy for such default at law, in
equity and/or under this Agreement, may elect to terminate this Agreement by
giving written notice of such election to Buyer and Escrow Holder, whereupon:

 

14.1.1              This Agreement and the rights and obligations of Buyer and
Seller hereunder shall terminate, except as and to the extent specifically
provided otherwise in this Agreement, and Seller shall be entitled to retain the
Deposit as liquidated damages in accordance with Section 22 of this Agreement;

 

14.1.2              Escrow Holder is instructed to promptly return to Buyer and
Seller all other documents and other items deposited by them, respectively, into
Escrow that are then held by Escrow Holder; and

 

14.1.3              Buyer shall be solely responsible for the payment of any
cancellation charges payable by or to Escrow Holder and the Title Company
(“Cancellation Charges”).

 

14.2                  Seller’s Pre-Closing Default.  In the event of a Seller
breach or default under this Agreement (a “Seller Breach”) prior to the Close of
Escrow which remains uncured after notice from Buyer for a period of ten
(10) days, then upon the written election of Buyer given to Seller and Escrow
Holder within two (2) business days after the expiration of such ten-day period,
Buyer may elect one of the following three options:

 

14.2.1              Buyer may proceed to Closing and waive the Seller Breach,
without any adjustment to the Purchase Price;

 

14.2.2              Buyer may terminate this Agreement, whereupon the rights and
obligations of Buyer and Seller shall terminate, except as and to the extent
specifically provided otherwise in this Agreement, and:

 

24

--------------------------------------------------------------------------------


 

(a)                                 Escrow Holder shall promptly deliver the
Deposit (less the Review Consideration) to Buyer, together with any interest
earned on it while held by Escrow Holder, and in addition Escrow Holder is
instructed to return to Buyer and Seller all other documents and other items
deposited by them, respectively, into Escrow that are then held by Escrow
Holder.

 

(b)                                 Seller shall be solely responsible for the
payment of any Cancellation Charges.

 

(c)                                  If the Seller Breach is a willful and
intentional breach, then Seller shall reimburse Buyer for any fees or costs paid
by Buyer to its attorneys, lender, inspectors and other professionals rendering
services to Buyer in connection with this transaction up to a maximum of
$250,000 (the “Reimbursement Cap”).

 

14.2.3              Buyer may enforce specific performance of this Agreement
against Seller and file a lis pendens with respect thereto, provided that Buyer
shall only have the right to file an action for specific performance and file a
lis pendens if (i) all conditions precedent for Seller’s benefit set forth in
Section 9.2 (other than the delivery of the Purchase Price), have been fulfilled
or waived in writing, (ii) Buyer is ready, willing and able to deliver the
Purchase Price in accordance with the terms of this Agreement, (iii) Buyer is
not in material breach of any of its material obligations under this Agreement,
and (iv) any action for specific performance shall be filed within sixty (60)
days after the date otherwise scheduled for Close of Escrow.  BUYER WAIVES ALL
OTHER RIGHTS TO FILE ANY ACTION FOR SPECIFIC PERFORMANCE OR TO FILE A LIS
PENDENS EXCEPT AS EXPRESSLY PERMITTED UNDER THIS SECTION 14.2.3. 
Notwithstanding anything to the contrary hereinabove provided, in the event
Buyer elects to pursue an action for specific performance in compliance with the
foregoing and if such action is unsuccessful pursuant to a final, non-appealable
judgment, (not as a result of a Buyer default of its obligations under this
Agreement or a failure of conditions precedent that do not constitute a Seller
default) or subsequently is withdrawn by Buyer and not re-filed within such 60
day period, then this Agreement shall terminate and the terms set forth in
Section 14.2.1 above shall be applicable.

 

Failure to give timely notice shall be deemed an election for Section 14.2.2.

 

The terms of this Section 14.2 shall survive the termination of this Agreement.

 

14.3                  Termination for Failure of Closing Conditions.  In the
event any condition set forth in Section 9 is not waived and is not timely
satisfied for a reason other than the default of Buyer or Seller under this
Agreement, or if this Agreement is terminated by either party under any
provision of this Agreement giving that party the right to do so (other than as
a result of the breach or default by the other party to this Agreement), then
upon written notice by the party benefited by the unsatisfied condition to the
other party and to Escrow Holder:

 

14.3.1              This Agreement, the Escrow and the rights and obligations of
Buyer and Seller under this Agreement shall terminate except as and to the
extent otherwise expressly provided in this Agreement;

 

14.3.2              Any and all Cancellation Charges shall be divided equally
between Buyer and Seller;

 

14.3.3              Escrow Holder shall promptly return to Buyer the Deposit
(along with any interest earned on those funds while held by Escrow Holder) less
the Review Consideration and any and all Cancellation Charges; and

 

14.3.4              Escrow Holder shall promptly return to Seller and Buyer,
respectively, all documents deposited by each that are then held by Escrow
Holder.

 

14.4                  Post-Closing Remedies.  From and after the Closing, but
subject to the limitations set forth in this Section 14.4 and Section 14.5, and,
as applicable, the Survival Period, Seller shall be liable for losses (including
reasonable attorneys’ fees), incurred by Buyer, to the extent arising out of, or
relating

 

25

--------------------------------------------------------------------------------


 

to (i) any breach of of a representation of warranty of Seller contained in this
Agreement or in any document delivered by Seller in connection with Closing, and
(ii) any breach of a covenant of Seller contained in this Agreement or any
document delivered by Seller in connection with Closing.  Notwithstanding
anything contained in this Agreement to the contrary, in the event the Close of
Escrow occurs, Buyer hereby expressly waives, relinquishes and releases any
right or remedy available to it at law, in equity or under this Agreement to
make a claim against Seller for damages that Buyer incurs or may incur, or to
rescind this Agreement and the transactions contemplated hereby, as the result
of any of Seller’s representations or warranties being untrue, inaccurate or
incorrect when made if (1) Buyer had knowledge or is “deemed to have known” at
the time of the Close of Escrow that such representation or warranty was untrue,
inaccurate or incorrect when made, Buyer had the right to terminate the
Agreement, and Buyer nevertheless consummates the purchase of the Property
hereunder, or (2) Buyer’s damages as a result of such representations or
warranties being so untrue, inaccurate or incorrect are, in the aggregate, less
than $750,000 (the “Threshold”). Buyer shall be “deemed to have known” at the
time of the Close of Escrow that a representation or warranty was untrue,
inaccurate or incorrect when made if the facts and circumstances with respect to
such breach of a representation or warranty were disclosed in the Data Room, the
estoppel certificate executed and delivered by Schwab, or disclosed in writing
by Seller, its broker or its other agents, in each case prior to the Close of
Escrow, in sufficient detail to identify the nature and scope of the matter
disclosed. Seller’s representations and warranties contained in Section 8.1, as
reaffirmed and restated by Seller at Closing, shall survive the Close of Escrow
for the Survival Period, unless Buyer asserts a breach of any such
representation or warranty in a written notice delivered to Seller prior to the
expiration of the Survival Period, in which case such applicable representation
or warranty shall survive until Buyer’s claims set forth in such written notice
have been resolved.  For purposes of this Agreement, references to “Buyer’s
knowledge,” “the knowledge of Buyer,” or words of similar import shall be deemed
to refer solely to the actual and not constructive knowledge of Buyer’s
Knowledge Party.

 

14.5                  Cap on Damages for Breach of Seller Representation or
Warranty. Notwithstanding any other provision of this Agreement, and without in
any way diminishing any other provision of this Agreement that would limit
Seller’s representations and warranties set forth herein or Seller’s liability
if one or more of Seller’s representations set forth herein should be untrue
and/or if one or more of Seller’s warranties should be breached, in no event
shall Seller’s liability for such untrue representation or breached warranty
exceed 3% of the Purchase Price (the “Maximum Recovery”).

 

14.6                  Other Remedies.  Nothing in this Section 14 shall limit
Buyer’s and Seller’s respective rights and remedies against the other with
respect to the parties’ respective obligations to indemnify and hold the other
party harmless pursuant to any provisions contained in this Agreement or to pay
enforcement costs,  or with respect to any other obligations surviving the
termination or the Close of Escrow under the express terms of this Agreement.

 

15.                               Damage or Condemnation Prior to Closing. 
Seller shall promptly notify Buyer of any damage to the Property that has
occurred, and of any condemnation proceedings that are commenced against the
Property, after the execution of this Agreement and prior to the Close of
Escrow, of which Seller has actual knowledge (including, for the purposes of
this Section 15, the actual knowledge of Seller’s employees and manager).  If
such damage occurs or any such condemnation proceeding is commenced and is
Material, as hereinafter defined, then Buyer may terminate this Agreement.  If
Buyer does not terminate this Agreement, then this Agreement shall continue in
effect, without delay or abatement of the Purchase Price, in which event Seller
shall assign and transfer to Buyer at the Close of Escrow all of Seller’s rights
with respect to any insurance and/or condemnation proceeds that Seller may have
received or be entitled to receive in connection therewith, and, in the case of
a casualty, Buyer shall receive a credit at Closing in an amount equal to the
deductible under any insurance policy maintained by Seller which covers any such
casualty or loss of rent.

 

In the event of termination of this Agreement by Buyer pursuant to the above,
the Deposit and all other funds deposited into Escrow by Buyer (together with
interest on the Deposit during the period that it is held, but only while it was
held, in the Escrow) shall be returned to Buyer (less the Review Consideration),
and thereafter neither party shall have any further rights or obligations under
this Agreement (except for any indemnification given by either party to the
other, and Buyer’s obligations to restore the Property as required by
Section 5.2, Buyer’s and Seller’s obligations under Sections 16, 24 and 25, and
each parties’ obligation to bear one-half of any Cancellation Charges).

 

26

--------------------------------------------------------------------------------


 

For purposes of this Section 15, with respect to a taking by eminent domain, the
term “Material” shall mean (i) any taking which materially impairs access to the
Property or which cannot be restored to substantially the same use as before the
taking, (ii) the taking of any building, (iii) a taking which reduces the number
of parking spaces located on the Property below the number required to comply
with requirements of applicable law, the terms of any Approved Title Conditions,
or the terms of any Lease, (iv) a taking which gives any tenant the right to
terminate its Lease or permanently abate or reduce its rent (unless such right
is waived), or (v) the taking of any portion of the Property having a reasonably
estimated value or having a cost of repair or replacement of an amount equal to
5% of the Purchase Price or more.  With respect to a casualty, the term
“Material” shall mean any casualty such that the cost of repairs is reasonably
expected to be 5% of the Purchase Price or more.

 

16.                               Brokers.  Seller is represented by Seller’s
Broker in connection with the transaction contemplated in this Agreement. 
Except for commissions payable to Seller’s Broker to be paid pursuant to
separate agreements, Buyer and Seller each warrant to the other that no fees or
commissions are due or owing to any finders or brokers as a result of the
respective activities of it in connection with this transaction.  In the event
of any other claim for brokers’ or finders’ fees or commissions in connection
with negotiations between the parties relating to the Property, the negotiation,
execution or consummation of this Agreement or the purchase and sale of the
Property, then Buyer indemnifies Seller, and shall hold harmless and defend
Seller, from and against any claim from any broker or finder representing or
engaged by Buyer or any claim based upon the alleged statement, representation
or agreement by Buyer relating to broker’s or finders’ fees or commissions. 
Seller shall indemnify, hold harmless and defend Buyer from and against any
claim from any broker or finder representing or engaged by Seller for this
transaction.  The foregoing indemnities shall survive the Close of Escrow or the
termination of this Agreement for any reason.

 

17.                               Notices.  All notices and demands given under
the terms of Agreement shall be in writing and may be effected by personal
delivery, including by any commercial courier or overnight delivery service, or
by United States registered or certified mail, return receipt requested, with
all postage and fees fully prepaid.  Notices shall be effective upon receipt by
the party being given notice, as indicated by the return receipt if mailed;
except that if a party has relocated without providing the other party with its
new address for service of notices, or if a party refuses delivery of a notice
upon its tender, the notice shall be effective upon the attempt to serve the
notice at the last address given for service of notices upon that party. 
Alternatively, notices may be served by facsimile transmission, in which case
service shall be deemed effective only upon receipt by the party serving the
notice of telephonic or return facsimile transmission confirmation that the
party to whom the notice is directed has received a complete and legible copy of
the notice, and provided facsimile notices given after 5:00 p.m. Local Time on a
business day shall be deemed given on the next business day.  Notices shall be
addressed as provided in the Basic Provisions.  Any address for service of
notice on either party may be changed by that party serving a notice upon the
other of the new address, except that any change of address to a post office box
shall not be effective unless a street address is also specified for use in
effectuating personal service.

 

18.                               Required Actions of Buyer and Seller.  Buyer
and Seller shall execute all instruments and documents and take all other
actions that may be reasonably required in order to consummate the purchase and
sale contemplated in this Agreement.  Without limiting the generality of the
foregoing, in the event that Seller elects to dispose of the Property in the
form of a tax-deferred exchange (an “Exchange”), rather than a sale (which
election may be made in Seller’s sole and absolute discretion), Buyer shall
cooperate with Seller upon Seller’s reasonable request, so long as it
(i) presents no additional cost or risk to Buyer (ii)  causes no delay in the
Close of Escrow, (iii) the consummation or accomplishment of an Exchange is in
no event a condition precedent or condition subsequent to the exchanging party’s
obligations under this Agreement, (iv) in no way reduces, waives, releases,
modifies or otherwise affect the obligations of Seller pursuant to this
Agreement and Seller will remain fully liable for its obligations under this
Agreement as if such assignment had not taken place; and (v) Buyer shall not be
required to take an assignment of the purchase agreement for the relinquished or
replacement property or be required to acquire or hold title to any real
property for purposes of consummating an Exchange.  Buyer shall not by this
Agreement or acquiescence to an Exchange desired by Seller have its rights under
this Agreement affected or diminished in any manner or be responsible for
compliance with or be deemed to have warranted to Seller that its Exchange in
fact complies with Section 1031 of the Code.  Seller agrees

 

27

--------------------------------------------------------------------------------


 

to indemnify and hold harmless Buyer and its successors and assigns for any and
all loss, liability, damage or expenses arising out of or connected with any
such exchange (including, but not limited to, reasonable legal fees and any
additional taxes, including transfer taxes attributable to the exchange).
Notwithstanding anything to the contrary, this Section 18 shall survive the
Closing of Escrow.

 

19.                               Partial Invalidity.  If any term or provision
of this Agreement, or its application to any person or circumstance, shall be
invalid or unenforceable to any extent, the remainder of this Agreement, and the
application of the term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected,
and each term and provision of this Agreement shall be valid and be enforced to
the fullest extent permitted by law.

 

20.                               Waiver.  No waiver by Buyer or Seller of any
of the terms or conditions of this Agreement or any of their respective rights
under this Agreement shall be effective unless such waiver is in writing and
signed by the party charged with the waiver.  No delay in enforcement of any
provision or right contained in this Agreement by either of Buyer or Seller
shall constitute a waiver of such provision or right.  No waiver of any breach
of any covenant or provision shall be deemed a waiver of any preceding or
succeeding breach of that or any other covenant or provision.  No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

21.                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the respective successors and
assigns of Buyer and Seller.  Except as otherwise provided in this Section 21,
this Agreement may not be assigned by Buyer without the prior written consent of
Seller, and any such assignment or attempted assignment by Buyer shall
constitute a default by Buyer hereunder and shall be null and void. 
Notwithstanding the foregoing, Buyer may assign its rights under this Agreement
to an entity affiliated with Buyer, provided that (a) Buyer gives written notice
of such assignment to both Seller and Escrow Holder not later than two
(2) business days prior to the scheduled Close of Escrow, and (b) pending
Closing, such assignment shall not relieve Buyer of any covenant,
representation, obligation or liability hereunder, and Buyer shall continue to
be obligated for its assignee’s performance hereunder; provided that once
Closing occurs, the assigning party (but not the assignee) shall be relieved of
all of its obligations arising under this Agreement.

 

22.                               Liquidated Damages.  SELLER AND BUYER HAVE
CONSIDERED AND DISCUSSED THE POSSIBLE CONSEQUENCES TO SELLER IN THE EVENT THAT
THE ESCROW FAILS TO CLOSE.  SELLER AND BUYER HAVE DETERMINED AND AGREE THAT IT
WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES TO SELLER
OCCURRING IN THE EVENT OF BUYER’S DEFAULT UNDER THIS AGREEMENT IN FAILING TO
PURCHASE THE PROPERTY PURSUANT HERETO WHEN BUYER OR ITS ASSIGNEE IS OBLIGATED TO
DO SO.  HAVING MADE DILIGENT BUT UNSUCCESSFUL ATTEMPTS TO ASCERTAIN THE ACTUAL
COMPENSATORY DAMAGES SELLER WOULD SUFFER IN THE EVENT OF BUYER’S NONPERFORMANCE
OF SUCH PURCHASE OBLIGATION UNDER THIS AGREEMENT, THE PARTIES AGREE THAT A
REASONABLE ESTIMATE OF THE DAMAGES IS AN AMOUNT EQUAL TO THE DEPOSIT, PLUS ANY
INTEREST EARNED ON THE DEPOSIT DELIVERED BY BUYER TO ESCROW HOLDER HEREUNDER,
AND IN THE EVENT OF BUYER’S DEFAULT IN ITS (OR ITS ASSIGNEE’S) OBLIGATION TO
PURCHASE THE PROPERTY PURSUANT HERETO, SUBJECT TO SECTION 14.1, BUYER AND SELLER
AGREE THAT AS SELLER’S SOLE AND EXCLUSIVE RIGHT OR REMEDY, SELLER SHALL BE
ENTITLED AT ITS ELECTION TO RECEIVE AND RETAIN AS FULLY AGREED LIQUIDATED
DAMAGES THE SUM OF (A) THE ENTIRE DEPOSIT, PLUS (B) INTEREST EARNED THEREON. 
THE FOREGOING SHALL NOT, HOWEVER, LIQUIDATE OR LIMIT BUYER’S OBLIGATIONS OR
SELLER’S RIGHTS AGAINST BUYER ARISING IN CONNECTION WITH BUYER’S OBLIGATIONS
UNDER SECTION 5.2 OR SECTIONS 24 OR 25, OR ANY INDEMNITY PROVIDED BY BUYER
PURSUANT TO THIS AGREEMENT.

 

 

 

 

Buyer’s Initials

Seller’s Initials

 

28

--------------------------------------------------------------------------------


 

As material consideration to each party’s agreement to the liquidated damages
provisions stated above, each party hereby agrees to waive any and all rights
whatsoever to contest the validity of the liquidated damage provisions for any
reason whatsoever, including, but not limited to, that such provision was
unreasonable under circumstances existing at the time this Agreement was made,
each party hereby expressly acknowledging the reasonableness of the liquidated
damages provisions stated above.

 

23.                               Waiver of Right to Trial by Jury. SELLER AND
BUYER HEREBY EXPRESSLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER
AND BUYER HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO
WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

24.                               Attorneys’ Fees.  If either party becomes
involved in litigation, arbitration, reference to a retired judge or other
neutral referee, or other legal process arising out of this Agreement or in
connection with any bankruptcy proceeding relating to a party, the court in the
litigation or arbitrator, retired judge or other referee in the arbitration or
reference, or neutral party in such other legal process, shall award legal
expenses (including, but not limited to reasonable attorneys’ fees and court
costs) to the prevailing party.  The award for legal expenses shall not be
computed in accordance with any schedule, but shall be as necessary to fully
reimburse all reasonable attorneys’ fees and other legal expenses actually
incurred in good faith, regardless of the size of the judgment, it being the
express intention of the parties to fully compensate the prevailing party for
all the reasonable attorneys’ fees and other legal expenses paid or incurred by
it in good faith in connection therewith.

 

25.                               Property Information and Confidentiality.

 

25.1                  Confidentiality.  Buyer agrees that, prior to the Close of
Escrow, all Property Information (as defined below) shall be kept strictly
confidential (using the same degree of care that Buyer uses to prevent
disclosure of its own confidential information) and shall not, without the prior
consent of Seller, be disclosed by Buyer or Buyer’s Representatives, in any
manner whatsoever, in whole or in part, and will not be used by Buyer or Buyer’s
Representatives, directly or indirectly, for any purpose other than evaluating
the Property and preparation for the ownership and management of the Property,
except for disclosure to governmental authorities in connection with evaluating
the purchase and prospective use and/or development of the Property or as
otherwise is required by law.  Moreover, Buyer agrees that, prior to the Close
of Escrow, the Property Information will be transmitted only to Buyer’s
Representatives and such governmental authorities who need to know the Property
Information for the purpose of evaluating the Property and preparing for the
ownership and management of the Property, and who are informed by the Buyer of
the confidential nature of the Property Information.  The provisions of this
Section 25.1 shall in no event apply to any information (i) which is publicly
available, (ii) consisting of analyses, compilations, data, studies, reports or
other information or documents prepared or obtained by Buyer or Buyer’s
Representatives, or (iii) which is obtained by Buyer or Buyer’s representatives
from a third-party that is not known to Buyer to be subject to a confidentiality
obligation to Seller.  The provisions of this Section 25.1 shall not prevent
Buyer from complying with laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements, or prevent Buyer from
pursuing its rights under this Agreement in a legal or quasi-legal proceeding. 
It is understood and agreed that the foregoing shall not preclude Buyer from
discussing the substance or any relevant details of the transaction contemplated
in this Agreement, or preclude Buyer from sharing information relating to the
Property, on a confidential basis, with Buyer’s members, shareholders,
directors, officers, employees engineers, direct or indirect owners, affiliates,
attorneys, accountants, professional consultants, advisors, rating agencies,
potential co-investors, or potential lenders.

 

29

--------------------------------------------------------------------------------


 

25.2                  Publicity.  Buyer and Seller, for the benefit of each
other, hereby agree that between the date hereof and the Close of Escrow, they
will not release or cause or permit to be released any press notices, publicity
(oral or written) or advertising promotion relating to, or otherwise publicly
announce or disclose or cause or permit to be publicly announced or disclosed,
in any manner whatsoever, the terms, conditions or substance of this Agreement
or the transactions contemplated herein, without first obtaining the written
consent of the other party hereto.  It is understood that the foregoing shall
not preclude either party from discussing the substance or any relevant details
of the transactions contemplated in this Agreement, subject to the terms of
Section 25.1, with any of its attorneys, accountants, professional consultants
or advisors, rating agencies, or potential lenders or co-investors, as the case
may be, or prevent either party hereto from complying with laws, including,
without limitation, governmental regulatory, disclosure, tax and reporting
requirements, or prevent either party from pursuing its rights under this
Agreement in a judicial or arbitration proceeding. After Close of Escrow,
neither party shall publicly disseminate the terms and conditions of this
Agreement to the extent the same are not a matter of public record, and except
as may be necessary to comply with applicable laws, including without limitation
governmental regulatory, disclosure, tax, or reporting requirements, or to
pursue its rights under this Agreement in a legal or quasi-legal proceeding,
provided that each party may disclose the Closing of the transaction without
disclosing the Purchase Price or the other party to this Agreement.  If the
indirect parent of Seller determines that the filing of a Form 8-K or making
other public disclosure is required in connection with the transaction
contemplated by this Agreement pursuant to the Securities Exchange Act of 1934,
as amended, and/or the Securities Act of 1933, as amended, whether before or
after Closing, Buyer agrees that such filing and disclosure (including attaching
the Agreement as an exhibit in any securities filing) shall constitute Seller’s
disclosure in compliance with law and shall supersede any other provisions of
this Agreement.

 

25.3                  Indemnity.

 

25.3.1              Buyer shall indemnify, protect, defend and hold harmless
Seller and Seller’s affiliates from and against any and all claims, demands,
causes of action, losses, damages, liabilities, costs and expenses (including,
without limitation, attorneys’ fees and disbursements) suffered or incurred by
one or more of Seller and any of Seller’s affiliates arising out of or in
connection with a breach by Buyer or Buyer’s Representatives of the provisions
of this Section 25, provided, however in no event shall Buyer be responsible or
consequential damages incurred by Seller or any of Seller’s Affiliates.

 

25.3.2              Seller shall indemnify, protect, defend and hold harmless
Buyer and Buyer’s affiliates from and against any and all claims, demands,
causes of action, losses, damages, liabilities, costs and expenses (including,
without limitation, attorneys’ fees and disbursements) suffered or incurred by
one or more of Buyer and any of Buyer’s affiliates arising out of or in
connection with a breach by Seller or any representative of Seller of the
provisions of this Section 25, provided, however in no event shall Seller be
responsible or consequential damages incurred by Buyer or any of Buyer’s
affiliates.

 

25.4                  Intentionally Omitted.

 

25.5                  Property Information.  As used in this Agreement, the term
“Property Information” shall mean all information and documents in any way
relating to the Property, the operation thereof or the sale thereof (including,
without limitation, the leases and contracts) furnished to Buyer or Buyer’s
Representatives, by Seller or any of Seller’s affiliates, or their agents or
representatives, including, without limitation, their contractors, engineers,
attorneys, accountants, consultants, brokers or advisors, and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Buyer or Buyer’s Representatives containing or based, in whole or
in part, on the information or documents described in the preceding clause (i),
or the Buyer’s investigations, or otherwise reflecting their review or
investigation of the Property.

 

25.6                  Equitable Relief.  In addition to any other remedies
available to Seller, Seller shall have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance against
Buyer or Buyer’s Representatives in order to enforce the provisions of this
Section 25 and Section 6.3.

 

30

--------------------------------------------------------------------------------


 

25.7      Survival.  The provisions of this Section 25 shall survive the Close
of Escrow or the termination of this Agreement for any reason for a period of
two (2) years.

 

26.          Entire Agreement; Amendment.  This Agreement (including all
exhibits attached) is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter addressed in this
Agreement and supersedes all prior understandings with respect to that subject
matter.  This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligation under this Agreement be waived, except by
written instrument signed by the party to be charged or by its agent duly
authorized in writing.  The parties do not intend to confer any benefit under
this Agreement on any person, firm or corporation other than Buyer and Seller.

 

27.          Time of Essence.  Seller and Buyer acknowledge and agree that time
is strictly of the essence with respect to each and every term condition,
obligation and provision of this Agreement.

 

28.          Construction of Agreement. The parties hereby agree that the
language of this Agreement shall not be construed against any party, and neither
party shall be deemed or determined to be the drafting party of this Agreement
for purposes of any generally applicable rule of construction to the effect that
ambiguous provisions are to be construed in the manner less or least favorable
to the drafting party, but rather in accordance with its fair meaning.  Headings
at the beginning of each paragraph and subparagraph (if any) are solely for the
convenience of the parties and are not a part of this Agreement.  Whenever
required by the context of this Agreement, the singular shall include the plural
and the masculine shall include the feminine and vice versa.  This Agreement
shall not be construed as if it had been prepared by one of the parties, but
rather as if both parties had prepared it.  Unless otherwise indicated, all
references to paragraphs and subparagraphs are to paragraphs and subparagraphs
in this Agreement.  All exhibits referred to in this Agreement are attached and
incorporated into this Agreement by this reference.  In the event the date on
which Buyer or Seller is required to take any action under the terms of this
Agreement is not a business day, the actions shall be taken on the next
succeeding business day.  As used in this Agreement, references to the
“knowledge” of Seller or Buyer shall be deemed to refer only to actual knowledge
(without duty to investigate) and not constructive knowledge.

 

29.          Governing Law. This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the laws of the State where
the Property is located.  Each party agrees to submit to the jurisdiction of the
courts of the County, as necessary to effectuate the terms of this Agreement,
and that proper venue in any matter so litigated shall be in the County.

 

30.          Effect of Delivery; Expiration.  This Agreement shall not be
binding or enforceable unless and until it is executed and delivered by both
parties.

 

31.          Counterparts.       This Agreement may be executed in counterparts
each of which so executed and delivered shall be deemed an original, but all of
which taken together shall constitute but one and the same instrument.

 

32.          Guaranty by Seller Guarantor.

 

32.1          Seller Guarantor is executing this Agreement solely for the
purposes specified in this Section 32.  From and after the Close of Escrow, the
Seller Guarantor hereby guarantees to Buyer the due and punctual payment and
performance of each Seller’s obligations under Section 14 and Section 16,
subject to any limitations on survival or amounts payable set forth in this
Agreement.

 

32.2          The terms of this Section 32 and the Seller Guarantor’s
obligations hereunder are a continuing and irrevocable obligation of the Seller
Guarantor and shall remain in full force until payment, performance and/or
observation in full of the obligations hereunder.  The Seller Guarantor’s
guaranty and liability under this Section 32 are absolute and unconditional and
shall not be affected, released, terminated, discharged or impaired, in whole or
in part, by any or all of the following:  (i) any amendment or modification of
the terms of this Agreement; (ii) any failure or delay of Buyer to exercise, or
any lack of diligence in exercising, any right or remedy with respect to this
Agreement; (iii) any dealings or transactions between Buyer and Seller or any of
their affiliates relating to this Agreement, whether or not

 

31

--------------------------------------------------------------------------------


 

the Seller Guarantor shall be a party to or cognizant of the same; (iv) any
guaranty now or hereafter executed by the Seller Guarantor or its affiliates or
the release of the Seller Guarantor or its affiliates thereunder or the failure
of any other party to assume liability for the payment in connection with this
Agreement, whether by operation of law or otherwise; (v) Buyer’s consent to any
assignment or successive assignments of this Agreement; (vi) the failure to give
Seller notice of any breach of this Agreement if such notice is not required;
and/or (vii) any other circumstance which might constitute a legal or equitable
discharge or defense available to the Seller Guarantor, whether similar or
dissimilar to the foregoing (including any bankruptcy of any Seller), other than
the defense of (a) payment and performance or (b) the claim against any Seller
is not due and owing under the terms of this Agreement or that Seller has
performed (it being understood and agreed that Buyer will only be required to
litigate the existence of the same or similar defenses raised by both Seller and
the Seller Guarantor in one action or proceeding).  The Seller Guarantor
expressly waives the following:  (i) notice of acceptance of this Agreement;
(ii) any requirement of promptness, diligence, presentment, protest, notice of
dishonor, notice of demand and notice of acceptance; (iii) the right to trial by
jury in any action or proceeding of any kind arising on, under, out of, or by
reason of or relating, in any way, to its obligations under this Section 32, or
the interpretation, breach or enforcement of such obligations; and (iv) all
rights of subrogation and any other claims that it may now or hereafter acquire
against Sellers or any insider that arise from the existence, payment,
performance or enforcement of the Seller Guarantor’s obligations under this
Section 32 until such time as the Seller Guarantor’s obligations under this
Article XVI are performed and paid in full.  The Seller Guarantor’s guaranty
under this Section 32 is a present guaranty of payment and performance and not
of collection.

 

32.3          Representations and Warranties of the Seller Guarantor.  The
Seller Guarantor hereby represents, warrants and certifies to Buyer as follows: 
(i) the execution, delivery and performance under this Section 32 by the Seller
Guarantor will not violate any provision of any law, regulation, order or decree
of any governmental authority, bureau or agency or of any court binding on the
Seller Guarantor, or of any contract, undertaking or agreement to which the
Seller Guarantor is a party or which is binding on the Seller Guarantor, or of
any contract, undertaking or agreement to which the Seller Guarantor is a party
or which is binding upon or any of its property or assets, (ii) this Agreement,
with respect to this Section 32, has been duly authorized, executed and
delivered by the Seller Guarantor and constitutes a legal, valid and binding
obligation of the Seller Guarantor, enforceable against the Seller Guarantor in
accordance with its terms, subject as to enforcement of remedies to any
applicable bankruptcy, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and doctrines of equity affecting the
availability of specific enforcement as a remedy; and (iii) all necessary
resolutions, consents, licenses, approvals and authorizations of any Person
required in connection with the execution, delivery and performance of this
Article XIV have been duly obtained and are in full force and effect.

 

32.4                              Survival.  This Section 32 shall survive the
Closing.

 

[No further text; signatures appear on the following page]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

 

Seller:

 

 

 

CIM Urban REIT 211 Main St. (SF), LP

 

a California limited partnership

 

 

 

By CIM Urban REIT 211 Main St. (SF) GP, LLC

 

a California limited liability company, its general partner

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

Buyer:

 

 

 

BPP 211 Main Owner LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Jacob Werner

 

Managing Director and Vice President

 

33

--------------------------------------------------------------------------------


 

Joinder by CIM Commercial Trust Corp.

 

CIM Commercial Trust Corp. is executing this Agreement for the limited purpose
of agreeing to be bound by the obligations of Seller Guarantor as set forth in
Section 32.

 

 

CIM Commercial Trust Corp.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Escrow Holder

 

The undersigned accepts its appointment as Escrow Holder in accordance with the
foregoing terms and conditions and confirms that it has opened an escrow upon
those terms and conditions:

 

Escrow Holder:

 

 

 

Chicagot Title Insurance Company

 

 

 

By:

 

 

 

Its:

 

 

 

34

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

The land referred to is situated in the County of San Francisco, City of San
Francisco, State of California, and is described as follows:

 

PARCEL ONE:

 

Beginning at the point of intersection of the Northeasterly line of Main Street
with the Southeasterly line of Howard Street; running thence Northeasterly along
said line of Howard Street, 137 feet and 6 inches, more or less, to a point
distant thereon 137 feet and 6 inches Southwesterly from the Southwesterly line
of Spear Street; thence at a right angle Southeasterly and parallel with said
Northeasterly line of Main Street, 183 feet and 4 inches; thence at a right
angle Southwesterly, 137 feet and 6 inches, more or less, to the Northeasterly
line of Main Street; thence at a right angle Northwesterly along said line of
Main Street, 183 feet and 4 inches to the point of beginning.

 

Being a portion of 100 Vara Block No. 326.

 

PARCEL TWO:

 

Beginning at a point on the Southwesterly line of Spear Street, distant thereon
137 feet and 6 inches Southeasterly from the Southeasterly line of Howard
Street; running thence Southeasterly along said Southwesterly line of Spear
Street, 45 feet and 10 inches; thence at a right angle Southwesterly, 137 feet
and 6 inches; thence at a right angle Northwesterly, 45 feet and 10 inches;
thence at a right angle Northeasterly, 137 feet and 6 inches to the point of
beginning.

 

Being a portion of 100 Vara Block No. 326.

 

PARCEL THREE:

 

An easement to attach weatherproofing connections between the 211 Main Street
Building and 101 Howard Street Building, and an easement for light and air, and
access for maintenance, repair and restoration of improvements over, along and
across the following described property, as all are described in the Amended and
Restated Grant of Easements and Easement Agreement dated September 16, 2008 and
recorded September 19, 2008 as Instrument No. 2008-I654755 in Reel J730 at Image
143 of Official Records, together with First Amendment to Amended and Restated
Grant of Easement and Easement Agreement recorded December 3, 2009, Instrument
No. 2009-I881292, Official Records:

 

Beginning at a point on the Southeasterly line of Howard Street, distant thereon
137.50 feet Southwesterly from the Southwesterly line of Spear Street; thence
from said point of beginning, Southeasterly at a right angle to said
Southeasterly line of Howard Street, 137.50 feet; thence at a right angle
Northeasterly, 20.00 feet; thence at a right angle Northwesterly, 137.50 feet;
thence at a right angle Southwesterly, 20.00 feet to the point of beginning.

 

The lower limits of the easement parcel are the level of the penthouse roof on
101 Howard Street at elevation 88 and the levels of the lower windows on 211
Main Street at elevations 85 and 78, as defined on the diagram attached to said
document, referred to above. Elevations are based on the City and County of San
Francisco datum.

 

APN: Lot 033; Block 3740

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Deed

 

Recording requested by
and when recorded return to:

 

 

 

Assessor’s Parcel No.

 

The undersigned Grantor(s) declare(s)

DOCUMENTARY TRANSFER TAX IS $                      

 

xComputed on Consideration or Full Value of the interest or property conveyed,
or

 

oComputed on full value less value of liens or encumbrances remaining at time of
sale, City of Los Angeles

 

GRANT DEED

 

For valuable consideration, receipt of which is acknowledged, the
undersigned,                 (“Grantor”), hereby grants to                  
(“Grantee”) the property described in Exhibit A attached hereto (the
“Property”), subject to all matters of record set forth on Exhibit B attached
hereto.

 

Dated:             , 2017

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

 

)

 

) ss.

 

COUNTY OF            

)

 

On                     before me,                    (here insert name and title
of the officer), personally appeared                                       
(insert name(s) of signer(s))  who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

                                 

(Seal)

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Grant Deed

Legal Description

 

The land referred to is situated in the County of San Francisco, City of San
Francisco, State of California, and is described as follows:

 

PARCEL ONE:

 

Beginning at the point of intersection of the Northeasterly line of Main Street
with the Southeasterly line of Howard Street; running thence Northeasterly along
said line of Howard Street, 137 feet and 6 inches, more or less, to a point
distant thereon 137 feet and 6 inches Southwesterly from the Southwesterly line
of Spear Street; thence at a right angle Southeasterly and parallel with said
Northeasterly line of Main Street, 183 feet and 4 inches; thence at a right
angle Southwesterly, 137 feet and 6 inches, more or less, to the Northeasterly
line of Main Street; thence at a right angle Northwesterly along said line of
Main Street, 183 feet and 4 inches to the point of beginning.

 

Being a portion of 100 Vara Block No. 326.

 

PARCEL TWO:

 

Beginning at a point on the Southwesterly line of Spear Street, distant thereon
137 feet and 6 inches Southeasterly from the Southeasterly line of Howard
Street; running thence Southeasterly along said Southwesterly line of Spear
Street, 45 feet and 10 inches; thence at a right angle Southwesterly, 137 feet
and 6 inches; thence at a right angle Northwesterly, 45 feet and 10 inches;
thence at a right angle Northeasterly, 137 feet and 6 inches to the point of
beginning.

 

Being a portion of 100 Vara Block No. 326.

 

PARCEL THREE:

 

An easement to attach weatherproofing connections between the 211 Main Street
Building and 101 Howard Street Building, and an easement for light and air, and
access for maintenance, repair and restoration of improvements over, along and
across the following described property, as all are described in the Amended and
Restated Grant of Easements and Easement Agreement dated September 16, 2008 and
recorded September 19, 2008 as Instrument No. 2008-I654755 in Reel J730 at Image
143 of Official Records, together with First Amendment to Amended and Restated
Grant of Easement and Easement Agreement recorded December 3, 2009, Instrument
No. 2009-I881292, Official Records:

 

Beginning at a point on the Southeasterly line of Howard Street, distant thereon
137.50 feet Southwesterly from the Southwesterly line of Spear Street; thence
from said point of beginning, Southeasterly at a right angle to said
Southeasterly line of Howard Street, 137.50 feet; thence at a right angle
Northeasterly, 20.00 feet; thence at a right angle Northwesterly, 137.50 feet;
thence at a right angle Southwesterly, 20.00 feet to the point of beginning.

 

The lower limits of the easement parcel are the level of the penthouse roof on
101 Howard Street at elevation 88 and the levels of the lower windows on 211
Main Street at elevations 85 and 78, as defined on the diagram attached to said
document, referred to above. Elevations are based on the City and County of San
Francisco datum.

 

APN: Lot 033; Block 3740

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Matters of Record to Grant Deed

 

--------------------------------------------------------------------------------


 

Exhibit C

 

CERTIFICATION OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that the transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.  To
inform the transferee that withholding of tax is not required by the disposition
of a U.S. real property interest by                  , LP, a California limited
partnership (“Seller”), the undersigned certifies the following on behalf of
Seller:

 

1.             Seller is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

2.             Seller’s U.S. employer identification number
is                     ;

 

3.             Seller has an office address at 4700 Wilshire Boulevard, Los
Angeles, California  90010; and

 

4.             Seller is not a disregarded entity as defined in United States
Internal Revenue Code Section 1.1445-2(b)(2)(iii).

 

Seller and the undersigned understand that this Certification may be disclosed
to the Internal Revenue Service by transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

Dated:                  , 2017

 

 

 

 

[Signature]

 

 

 

[Title]

 

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

SELLER INFORMATION

 

SELLER INFORMATION

 

1.

211 Main_HFF.SF

 

ARGUS File/

2.

01.dwg

 

CAD Files/CAD Files/

3.

02.dwg

 

CAD Files/CAD Files/

4.

09.dwg

 

CAD Files/CAD Files/

5.

10.dwg

 

CAD Files/CAD Files/

6.

11 dwg.DWG

 

CAD Files/CAD Files/

7.

17.dwg

 

CAD Files/CAD Files/

8.

EXIT.dwg

 

CAD Files/CAD Files/

9.

GAR.dwg

 

CAD Files/CAD Files/

10.

HR12_16.DWG

 

CAD Files/CAD Files/

11.

LR3_5.DWG

 

CAD Files/CAD Files/

12.

LR6_8.DWG

 

CAD Files/CAD Files/

13.

MEZ.DWG

 

CAD Files/CAD Files/

14.

PENT1.DWG

 

CAD Files/CAD Files/

15.

PSA Form Office Seller California 11-18-16.doc

 

Draft PSA/

16.

211 Main - PHASE I REPORT January 2008.pdf

 

Draft Third Parties/

17.

211 Main Ph I Final 2016.pdf

 

Draft Third Parties/

18.

211 Main_DRAFT PCR_11.2016.pdf

 

Draft Third Parties/

19.

211 Main_DRAFT Phase I_09.2016.pdf

 

Draft Third Parties/

20.

211 Main_DRAFT PZR_02.2017.pdf

 

Draft Third Parties/

21.

211M Aged Receivable 1.30.17.xlsx

 

Due Diligence/AR Aging/

22.

211 Asbestos Abatement Report updated 3-10-09.pdf

 

Due Diligence/Asbestos/

23.

211 Asbestos O&M Plan 9-2-98.pdf

 

Due Diligence/Asbestos/

24.

2013 Operating Costs & Real Estate Reconciliation - 10.16.14.pdf

 

Due Diligence/CAM Recs/

25.

2015 Reconciliation - Schwab Corporate Real Estate & Lease Admin.pdf

 

Due Diligence/CAM Recs/

26.

2016 Estimates - Schwab Corporate Real Estate & Lease Admin.pdf

 

Due Diligence/CAM Recs/

 

Exhibit D-1

--------------------------------------------------------------------------------


 

27.

211 Main - 2014 Actual Reconciliations & 2015 Revised Estimates - PO Box....pdf

 

Due Diligence/CAM Recs/

28.

211 Main - Earthquake.pdf

 

Due Diligence/Certificate of Insurance/

29.

211 Main - Insurance Loss Run.pdf

 

Due Diligence/Certificate of Insurance/

30.

211 Main - Property.pdf

 

Due Diligence/Certificate of Insurance/

31.

Charles Schwab tenant @ 211 Main 16 to 17.pdf

 

Due Diligence/Certificate of Insurance/

32.

Temp00594.pdf

 

Due Diligence/Drawings/1971 Structural/

33.

Temp00595.pdf

 

Due Diligence/Drawings/1971 Structural/

34.

Temp00596.pdf

 

Due Diligence/Drawings/1971 Structural/

35.

Temp00597.pdf

 

Due Diligence/Drawings/1971 Structural/

36.

Temp00598.pdf

 

Due Diligence/Drawings/1971 Structural/

37.

Temp00599.pdf

 

Due Diligence/Drawings/1971 Structural/

38.

Temp00600.pdf

 

Due Diligence/Drawings/1971 Structural/

39.

Temp00601.pdf

 

Due Diligence/Drawings/1971 Structural/

40.

Temp00602.pdf

 

Due Diligence/Drawings/1971 Structural/

41.

Temp00603.pdf

 

Due Diligence/Drawings/1971 Structural/

42.

Temp00604.pdf

 

Due Diligence/Drawings/1971 Structural/

43.

Temp00605.pdf

 

Due Diligence/Drawings/1971 Structural/

44.

Temp00606.pdf

 

Due Diligence/Drawings/1971 Structural/

45.

Temp00607.pdf

 

Due Diligence/Drawings/1971 Structural/

46.

Temp00608.pdf

 

Due Diligence/Drawings/1971 Structural/

47.

Temp00609.pdf

 

Due Diligence/Drawings/1971 Structural/

48.

Temp00610.pdf

 

Due Diligence/Drawings/1971 Structural/

49.

Temp00611.pdf

 

Due Diligence/Drawings/1971 Structural/

50.

Temp00612.pdf

 

Due Diligence/Drawings/1971 Structural/

51.

Temp00613.pdf

 

Due Diligence/Drawings/1971 Structural/

52.

Temp00614.pdf

 

Due Diligence/Drawings/1971 Structural/

53.

Temp00615.pdf

 

Due Diligence/Drawings/1971 Structural/

54.

Temp00616.pdf

 

Due Diligence/Drawings/1971 Structural/

55.

Temp00617.pdf

 

Due Diligence/Drawings/1971 Structural/

56.

Temp00618.pdf

 

Due Diligence/Drawings/1971 Structural/

57.

Temp00619.pdf

 

Due Diligence/Drawings/1971 Structural/

58.

Temp00620.pdf

 

Due Diligence/Drawings/1971 Structural/

59.

Temp00621.pdf

 

Due Diligence/Drawings/1971 Structural/

60.

Temp00622.pdf

 

Due Diligence/Drawings/1971 Structural/

61.

Temp00623.pdf

 

Due Diligence/Drawings/1971 Structural/

62.

Temp00624.pdf

 

Due Diligence/Drawings/1971 Structural/

63.

211main_A10_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

64.

211main_A1_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

65.

211main_A2.1_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

66.

211main_A2_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

67.

211main_A3_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

68.

211main_A4_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

69.

211main_A5_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

70.

211main_A6_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

71.

211main_A7_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

 

Exhibit D-2

--------------------------------------------------------------------------------


 

72.

211main_A8_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

73.

211main_A9_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

74.

211main_s10_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

75.

211main_s11_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

76.

211main_s12_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

77.

211main_s13a_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

78.

211main_s13_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

79.

211main_s14_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

80.

211main_s15_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

81.

211main_s16_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

82.

211main_s17_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

83.

211main_s18_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

84.

211main_s19_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

85.

211main_s1_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

86.

211main_s20_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

87.

211main_s21_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

88.

211main_s22_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

89.

211main_s23_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

90.

211main_s24_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

91.

211main_s25_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

92.

211main_s26_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

93.

211main_s27_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

94.

211main_s28_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

95.

211main_s2_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

96.

211main_s3_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

97.

211main_s4_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

98.

211main_s5_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

99.

211main_s6_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

100.

211main_s7_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

101.

211main_s8_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

102.

211main_s9_1998.pdf

 

Due Diligence/Drawings/1998 Structural/

103.

211M General Ledger 1.2017.xlsx

 

Due Diligence/General Ledger/

104.

211M General Ledger 2016.xlsx

 

Due Diligence/General Ledger/

105.

211 Main 2012 IS.xlsx

 

Due Diligence/Income Statements/

106.

211 Main 2013 IS.xlsx

 

Due Diligence/Income Statements/

107.

211 Main 2014 IS.xlsx

 

Due Diligence/Income Statements/

108.

211 Main 2015 IS.xlsx

 

Due Diligence/Income Statements/

109.

211 Main 2016 IS.xlsx

 

Due Diligence/Income Statements/

110.

211 Main 2011 - 2012 Tax Bill.pdf

 

Due Diligence/RE Tax Bills/

111.

211 Main 2012-2013 Tax Bill.pdf

 

Due Diligence/RE Tax Bills/

112.

211 Main 2013-2014 Tax Bill.pdf

 

Due Diligence/RE Tax Bills/

113.

211 Main 2014-2015 Tax Bill.pdf

 

Due Diligence/RE Tax Bills/

114.

211 Main 2015-2016 Tax Bill.pdf

 

Due Diligence/RE Tax Bills/

115.

211 Main 2016-2017 Tax Bill.pdf

 

Due Diligence/RE Tax Bills/

116.

211M Rent Roll 1.30.17.xlsx

 

Due Diligence/Rent Roll/

117.

211 Main 2012 Variance Analysis.xlsx

 

Due Diligence/Variance Analysis/

 

Exhibit D-3

--------------------------------------------------------------------------------


 

118.

211 Main 2013 Variance Analysis.xlsx

 

Due Diligence/Variance Analysis/

119.

211 Main 2014 Variance Analysis.xlsx

 

Due Diligence/Variance Analysis/

120.

211 Main 2015 Variance Analysis.xlsx

 

Due Diligence/Variance Analysis/

121.

211 Main 2016 Variance Analysis.xlsx

 

Due Diligence/Variance Analysis/

122.

PO.UNITED CALIFORNIA GLASS AND DOOR.C32.UCGD.160323.xlsm

 

Due Diligence/Window Invoices/

123.

Solar Window Film Invoices.pdf

 

Due Diligence/Window Invoices/

124.

United Cal Glass door window replacements.pdf

 

Due Diligence/Window Invoices/

125.

211 Main Signage Approval Letter.pdf

 

Leases/

126.

211 Main Street - Schwab Tenant Estoppel Certificate (Executed).pdf

 

Leases/

127.

211 Main_Schwab_Lease Amend 1.pdf

 

Leases/

128.

211 Main_Schwab_Lease Amend 2.pdf

 

Leases/

129.

211 Main_Schwab_Lease Amend 3.pdf

 

Leases/

130.

211 Main_Schwab_Lease Amend 4.pdf

 

Leases/

131.

211 Main_Schwab_Lease Amend 5.pdf

 

Leases/

132.

211 Main_Schwab_Lease Amend 6 - Statement of Commencement.pdf

 

Leases/

133.

211 Main_Schwab_Lease Amend 6.pdf

 

Leases/

134.

211 Main_Schwab_Lease Amend 7.pdf

 

Leases/

135.

211 Main_Schwab_Lease.pdf

 

Leases/

136.

Auditorium Approval 4-21-08.pdf

 

Leases/

137.

CIM 211 Main Excluded Space.pdf

 

Leases/

138.

Short Form of Seventh Amendment to Commercial Office Lease_Recorded.pdf

 

Leases/

139.

Subordination, Non Disturbance and Attornement Agmt.pdf

 

Leases/

140.

211 Main OM.pdf

 

Offering Memorandum/

141.

211Main3027.jpg

 

Photos/

142.

211Main3037.jpg

 

Photos/

143.

211Main3050.jpg

 

Photos/

144.

211Main3066.jpg

 

Photos/

 

Exhibit D-4

--------------------------------------------------------------------------------


 

145.

211Main3076.jpg

 

Photos/

146.

211Main3085.jpg

 

Photos/

147.

211Main3112.jpg

 

Photos/

148.

211Main3131.jpg

 

Photos/

149.

211Main3151.jpg

 

Photos/

150.

211Main3160.jpg

 

Photos/

151.

211Main3179.jpg

 

Photos/

152.

211Main3201.jpg

 

Photos/

153.

211Main3211.jpg

 

Photos/

154.

211Main3227.jpg

 

Photos/

155.

211Main3261.jpg

 

Photos/

156.

211Main3270.jpg

 

Photos/

157.

211Main3310.jpg

 

Photos/

158.

211Main3314.jpg

 

Photos/

159.

211Main3320.jpg

 

Photos/

160.

211Main3340.jpg

 

Photos/

161.

211 Main ALTA Survey 9-30-16.pdf

 

Title & Survey/

162.

211 Main Revised PTR 10-11-16.pdf

 

Title & Survey/

 

Exhibit D-5

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS

 

ASSIGNMENT AND ASSUMPTION OF LEASE AND CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (“Assignment”) is
executed by               , (“Seller”), in favor of                , a
                (“Buyer”), with reference to the following facts:

 

Seller and Buyer, have entered into that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of                  , 2017 (“Purchase
Agreement”), in which Seller has agreed to sell, and Buyer has agreed to
purchase, Seller’s fee interest in the real property described in Exhibit “A”
attached hereto (collectively, the “Property”).

 

Pursuant to the Purchase Agreement, Seller has agreed to assign to Buyer all of
Seller’s right, title and interest to the Lease as the same may heretofore have
been amended, modified and/or supplemented, all as listed on Exhibit “C”
attached hereto (collectively, the “Lease”) and all of Seller’s right, title and
interest to the contracts listed on Exhibit “B” attached hereto (the “Service
Contracts”).

 

THEREFORE, for valuable consideration, Seller and Buyer agree as follows:

 

1.             Assignment.  Seller hereby assigns, sells and transfers to Buyer,
on the terms specified in the Purchase Agreement, all of Seller’s right, title
and interest in and to the Lease and Service Contracts.

 

2.             Assumption.  Buyer hereby assumes all of the benefits and burdens
of and obligations of Seller under the Lease and Service Contracts relating to
the period from and after the date hereof, and Buyer acknowledges its receipt of
those certain deposits provided by the tenants pursuant to the Lease to the
extent specified on Exhibit “C” attached hereto.

 

3.             Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

 

4.             Construction; Headings.  All amendments and modifications of, and
supplements to, this Assignment must be in writing and executed by Buyer and
Seller.  This Assignment shall not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same.  If any
provision of this Assignment or application thereof to any person or
circumstance shall to any extent be invalid or unenforceable, the remainder of
this Assignment (including the application of such provision to persons or
circumstances other than those to which it is held invalid or unenforceable)
shall not be affected thereby, and each provision of this Assignment shall be
valid and enforced to the fullest extent permitted by law.  The headings to
sections or paragraphs of this Agreement are for convenient reference only and
shall not be used in interpreting this Assignment.

 

5.             Governing Law.  This Assignment shall be governed by and
interpreted in accordance with the laws of the State of California.

 

6.             Attorneys’ Fees.  If either party becomes involved in litigation,
arbitration, reference to a retired judge or other neutral referee, or other
legal process arising out of this Assignment or in connection with any
bankruptcy proceeding relating to a party, the court in the litigation or
arbitrator, retired judge or other referee in the arbitration or reference, or
neutral party in such other legal process, shall award legal expenses
(including, but not limited to reasonable attorneys’ fees and court costs) to
the prevailing party.  The award for legal expenses shall not be computed in
accordance with any schedule, but shall be as necessary to fully reimburse all
reasonable attorneys’ fees and other legal expenses

 

Exhibit E-1

--------------------------------------------------------------------------------


 

actually incurred in good faith, regardless of the size of the judgment, it
being the express intention of the parties to fully compensate the prevailing
party for all the reasonable attorneys’ fees and other legal expenses paid or
incurred by it in good faith in connection therewith.

 

Dated:              , 2017

 

 

 

 

Seller:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF BILL OF SALE

 

For TEN DOLLARS ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged,                   , LP, a
California limited partnership (“Seller”), in connection with Seller’s sale of
certain real property located in San Francisco, California, and more
particularly described on Exhibit A attached hereto and by this reference
incorporated herein, and improvements located thereupon (collectively, the
“Property”), hereby conveys to                           (“Buyer”), without
representation or warranty, except that Seller warrants to Buyer that it owns
fee title to the Property free and clear of all liens and otherwise as set forth
in that certain Purchase and Sale Agreement and Joint Escrow Instructions dated
as of                  , 2017, between Seller and Buyer, all tangible personal
property owned by Seller, if any, located on or in or used in connection with
the operation, maintenance or management of the Property, but excluding any
property owned by tenants of the Property.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of           ,
2017.

 

 

Seller:

 

 

 

 

,

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Exhibit F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF GENERAL ASSIGNMENT

 

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of          ,
2017, by                , LP, a California limited partnership (“Seller”), and
                      (“Buyer”), with reference to the following:

 

WHEREAS, as contemplated by the terms of that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated as of      , 2017 (“Purchase
Agreement”), in which Seller has agreed to sell, and Buyer has agreed to
purchase, the real property described in Exhibit A attached hereto and the
improvements located thereupon (collectively, the “Property”), Assignor desires
by this Assignment to assign to Assignee all of Assignor’s right, title and
interest in and to: (i) all transferable permits, licenses, certificates and
other governmental approvals related to the Property (the “Permits”); and
(ii) all right, title and interest of Seller in and to any and all intangible
property owned by Seller and used in the ownership, use and/or operation of the
Property, including, without limitation, the right to use any trade name now
used in connection with the Property, the books and records relating to the
Property, including computer discs, tapes and other data bases or software,
inventory records, building management records, payroll records and all other
books and records and all other books and records relating to the operation and
management of the Property (collectively, the “Intangible Property”).

 

NOW, THEREFORE, in consideration of the covenants, agreements and promises set
forth herein below, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto do agree as
follows:

 

1.             Assignment.  Seller hereby assigns, absolutely and irrevocably,
to Buyer all of Seller’s right, title, interest and obligations in, to and under
the Permits and Intangible Property from and after the date hereof.  Except as
expressly provided in the Purchase Agreement, this Assignment is made without
representation, warranty or recourse of any kind, express or implied.

 

2.             Acceptance.  Buyer accepts the foregoing assignment.

 

3.             Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of Seller and Buyer and their respective successors and
assigns.

 

4.             Governing Law.  This Assignment shall be governed by, construed
and enforced in accordance with the internal laws of the State of California.

 

5.             Counterparts.  This Assignment may be executed in counterparts,
and when together, such executed original counterparts shall constitute but one
original hereof.

 

6.             Attorneys’ Fees.  If either party becomes involved in litigation,
arbitration, reference to a retired judge or other neutral referee, or other
legal process arising out of this Assignment or in connection with any
bankruptcy proceeding relating to a party, the court in the litigation or
arbitrator, retired judge or other referee in the arbitration or reference, or
neutral party in such other legal process, shall award legal expenses
(including, but not limited to reasonable attorneys’ fees and court costs) to
the prevailing party.  The award for legal expenses shall not be computed in
accordance with any schedule, but shall be as necessary to fully reimburse all
reasonable attorneys’ fees and other legal expenses actually incurred in good
faith, regardless of the size of the judgment, it being the express intention of
the parties to fully compensate the prevailing party for all the reasonable
attorneys’ fees and other legal expenses paid or incurred by it in good faith in
connection therewith.

 

Exhibit H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the day
and year first written above.

 

 

Seller:

 

 

 

 

,

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

Exhibit H-2

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of Estoppel Certificate

 

TENANT ESTOPPEL CERTIFICATE

 

The undersigned, Charles Schwab & Co., Inc., a California corporation (“Tenant”)
is hereby informed that BPP 211 Main Owner LLC, a Delaware limited liability
company (“211 Owner”) has entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated as of February   , 2017 (the “Purchase
Agreement”) with respect to the improved real property located at 211 Main
Street, San Francisco, California (the “Property”) and hereby certifies to the
Benefited Parties (defined below), as follows, with knowledge that the Benefited
Parties will rely upon this certificate in connection with the transactions
described in the Purchase Agreement. Capitalized terms not otherwise expressly
defined in this certificate shall have the meaning set forth for such terms in
the Lease:

 

1.              Attached hereto is a true, correct and complete copy of that
certain Commercial Lease dated August 8, 1997 between Main Plaza, LLC
(“Landlord”) and Tenant, together with the First Amendment to Commercial Office
Lease dated as of April 1, 1998 (the “First Amendment”), Second Amendment to
Commercial Office Lease dated as of June 9, 1998 (the “Second Amendment”), Third
Amendment to Commercial Office Lease dated as of November 4, 1998 (the “Third
Amendment”), Fourth Amendment to Commercial Office Lease dated as of July 24,
2000 (the “Fourth Amendment”), Fifth Amendment to Commercial Office Lease dated
as of May 5, 2008, as supplemented by that certain letter agreement re Amendment
#5 dated July 20, 2009 (the “Fifth Amendment”), Sixth Amendment to Commercial
Office Lease dated as of June 17, 2014 (the “Sixth Amendment”) and the Seventh
Amendment to Commercial Office Lease dated as of October 14, 2016 (the “Seventh
Amendment”)(as so amended to date, the “Lease”), which demises Premises which
are located at 211 Main Street, San Francisco, California (the “Building”). The
Lease is now in full force and effect and has not been amended, modified or
supplemented, except as set forth in Paragraph 6 below.

 

2.              The Term of the Lease commenced on August 7, 1998, with the
“Commencement Date” (i) as to specific portions of the Premises being delivered
and having occurred, as set forth in Paragraph 2 of the Second Amendment, and
(ii) with respect to Chase Space, as set forth in the First Amendment, with
respect to the Penthouse Roof Air Handling Unit, as set forth in the Second
Amendment, with respect to the Shower Space, as set forth in the Third
Amendment, with respect to the “Retail Premises” as set forth in the Fourth
Amendment, with respect to the “Additional Basement Space,” “Additional Garage
Space,” the “Basement Storage Space” and the “Maintenance Shop” as of July 1,
2008 as set forth in the Fifth Amendment and with respect to the “New Flower
Shop Space” as set forth in the Sixth Amendment.

 

3.              The term of the Lease is currently scheduled to expire on
April 30, 2028, subject to extension pursuant to Section 36 of the Lease and
Section 4 of the Fifth Amendment.

 

4.              Tenant has no option to renew or extend the Term of the Lease
except: as set forth in Section 36 of the Lease and Section 4 of the Fifth
Amendment.

 

Exhibit H-3

--------------------------------------------------------------------------------


 

5.              Tenant has no right to purchase the Premises or any portion of
the Building, and Tenant has no rights or options to expand into other space in
the Building except as provided in Section 37 of the Lease. Section 38 of the
Lease was deleted and is of no further force or effect pursuant to the Fifth
Amendment.

 

6.              The Lease has: (Initial One)

 

o not been amended, modified, supplemented, extended, renewed or assigned,

 

x been amended, modified, supplemented, extended, renewed or assigned by Tenant
by the following described agreements, copies of which are attached hereto:
First Amendment; Second Amendment; Third Amendment; Fourth Amendment, Fifth
Amendment, Sixth Amendment, Seventh Amendment, Lessee Estoppel Certificate dated
August 8, 1997, made by Tenant and Landlord in favor of Union Bank of
California, Subordination, Nondisturbance and Attornment Agreement by and among
Tenant, Landlord and Union Bank of California dated as of August 11, 1997,
Waiver of Right of First Offer dated as of April 7, 1998, Subordination,
Nondisturbance and Attornment Agreement by and among Tenant, Landlord and The
Northwestern Mutual Life Insurance Company, dated as of June 26, 1998, letter
re: Base Rent Adjustment Per Section 3(b)(iii) dated October 13, 2003, letter
re: Asbestos at 211 Main Street dated February 8, 2006, letter agreement re:
Grant of Easements and Easement Agreement Encumbering 211 Main Street, dated
May 16, 2008, letter re: Auditorium Improvements — Lease dated August 8, 1997,
dated November 19, 2008 (the “Auditorium Improvements Letter”). In addition,
Tenant has submitted further modifications to the improvement revisions set
forth and approved by Landlord in the Auditorium Improvements Letter, which
revisions were approved by Landlord by email on December 9, 2009.

 

7.              Tenant has accepted, subject to latent defects, the Premises,
and is now in possession of the Premises and has not sublet, assigned or
encumbered the Lease, the Premises or any portion thereof except as follows:

 

·                  In accordance with Section 14(h) of the Lease, certain of
Tenant’s Business Partners and Affiliates are occupying certain portions of the
Premises.

 

·                  The following repair and/or maintenance obligations of
Landlord are outstanding: None.

 

8.              The current monthly Base Rent is $814,654, as set forth on
Exhibit B-3 of the Fifth Amendment, and as modified by the Sixth Amendment.

 

9.              Tenant acknowledges and agrees that Tenant shall be responsible
for 100% of the increase in real property taxes resulting from a reassessment of
the Property in accordance with the provisions of Proposition 13 for any change
in ownership of the Property, including, but not limited to, any change in
ownership of the Property occurring during the Term of the Lease and prior to
the date hereof.

 

10.       Landlord has no obligation to provide parking for the benefit of the
Premises, except such parking as may be available to Tenant in the Garage
portions of the Premises demised to Tenant.

 

Exhibit H-4

--------------------------------------------------------------------------------


 

11.       Security Deposit (Initial One):

 

o The amount of any cash security deposit is $           No other security
deposits have been made.

 

o The amount of any letter of credit security deposit is $          No other
security deposits have been made.

 

x None.

 

12.       All rental payments payable by Tenant have been paid in full as of the
date hereof. No rent under the Lease has been paid for more than one
(I) calendar month in advance of its due date.

 

13.       Except as set forth in Paragraph 7 above, all work required to be
performed by Landlord under the Lease has been completed and has been accepted,
subject to any latent defects, by Tenant, and all Tenant Improvement Allowances
have been paid in full.

 

14.       To the best of Tenant’s knowledge, as of the date hereof, there are no
defaults on the part of Tenant under the Lease. To Tenant’s actual knowledge,
with no duty of investigation or inquiry, there are no defaults on the part of
Landlord under the Lease.

 

15.       To Tenant’s actual knowledge, with no duty of investigation or
inquiry, as of the date hereof: (a) Tenant has no defense as to its obligations
under the Lease and (b) Tenant claims no set-off or counterclaim against
Landlord.

 

·              The “Benefited Parties” for purposes of this Certificate are 211
Owner, its successors, assigns, designees and lenders, and their successors,
assigns or designees.

 

 

Dated: February     2017

 

 

 

 

“TENANT”

 

 

 

Charles Schwab & Co., Inc.,

 

a California corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H-5

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Owner’s Affidavit

 

TITLE AFFIDAVIT

 

dated as of 3/   /17

 

CIM-BX

 

Re:

Seller/Grantor/Owner:

 

CIM Urban REIT 211 Main St. (SF), LP, a California limited partnership

 

Purchaser/Grantee/Mtgor/Insured for OP:

 

BPP 211 Main Owner LLC, a Delaware limited liability company

 

Title Insurer:

 

Chicago Title Insurance Company (“CTIC”) and coinsurers (if any)

 

Commitment #:

 

17000131/00067313-X4 issued by CTIC

 

Premises, as legally described in Commitment:

 

211 Main St in SF (SF), CA

 

Certifications:

 

The undersigned owner of the Premises hereby certifies the following to Title
Insurer as to its respective estate and/or interest in the Premises:

 

Mechanics Liens:

 

All labor, services or materials rendered or furnished within the last 180 days
with regard to the Premises or with regard to the construction or repair of any
building or improvements on the Premises have been completed and paid for in
full except (a) as set forth on the annexed SCHEDULE OF WORK, or (b) routine
repairs and/or maintenance; and (c) any such items that have been contracted for
by Charles Schwab & Co. and which are its responsibility under the Lease for the
Premises with Charles Schwab & Co. (the “Lease”); and

 

As to (a) and (b), any and all charges have been or will be duly paid by the
undersigned in the ordinary course of business.

 

Possession:

 

To the knowledge of the undersigned, the undersigned’s title to the Premises has
never been disputed or questioned.

 

Unrecorded Easements:

 

To the knowledge of the undersigned, there are no easements or claims of
easements not shown by the public records.

 

Tenants/Parties in Possession:

 

There are no tenants or other parties who are in possession or have the right to
be in possession of said Premises other than the tenant and subtenants (if any)
under the Lease, having rights as tenants only, none of which have an option to
purchase the Premises (“OTP”), right of first refusal to purchase the Premises
(“ROFR”) or right of first offer to purchase the Premises (“ROFO”).

 

Options to purchase or rights of first refusal:

 

The undersigned has not granted (and has no knowledge of) any unrecorded
outstanding OTP, ROFR or ROFO affecting the Premises.

 

Exhibit H-6

--------------------------------------------------------------------------------


 

Taxes/Assessments:

 

All taxes, assessments, water rents and/or charges, sewer rents and/or charges,
sewer hook-up charges, fire service, gas charges, common charges (i.e.
condominium or association charges or dues) and other municipal charges that
would currently constitute a lien and be currently due and payable have been or
will be duly paid in the ordinary course of business.

 

Pending Contracts/Agreements:

 

But for the instant transaction, the undersigned has not entered into any
contracts or agreement for the sale, disposition or encumbrance of all or part
of the Premises.

 

Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., and any
similar state laws (hereafter referred to in the aggregate as “PACA/PASA”):

 

To the knowledge of the undersigned:

 

(a)           There are no outstanding unpaid sellers or suppliers of PACA/PASA
commodities or products;

 

(b)           No written notices of claim or written notices of intent to
preserve claim rights have been received by Owner from PACA/PASA sellers or
suppliers; and

 

(c)           There are no parties claiming to hold or assert rights, claims or
interests under PACA/PASA against Owner.

 

Covenants & Restrictions:

 

To the knowledge of the undersigned, (a) the undersigned has received no written
notice of past or present violations of any effective covenants, conditions or
restrictions set forth in the Commitment that have not been cured (the “CC&Rs”)
and (b) any charge or assessment provided for in any of the CC&Rs has been duly
paid.

 

Exhibit H-7

--------------------------------------------------------------------------------


 

Supplemental Tax Covenant:

 

The undersigned acknowledges that a “change in ownership” (as described in
California Revenue and Taxation Code Section 64) occurred in [specify date] that
will result in a supplemental assessment being issued for property taxes
relating to the Premises, and such supplemental assessment shall include an
assessment for property taxes for time periods prior to the date hereof.  The
undersigned agrees, at its sole cost and expense, to promptly file all documents
and/or certificates required to ensure that any such supplemental assessment is
reflected on the County’s Unsecured Assessment Roll and, if reflected on the
County of San Francisco’s Secured Assessment Roll, to remove such supplemental
assessment therefrom.

 

Gap Indemnification:

 

Between the most recent Effective Date of the Commitment and the date of
recording of the Insured Instrument(s) but in no event later than 3 business
days from the date hereof or 3 business days from the closing of escrow, to the
extent applicable and whichever is later (hereinafter, the “Gap Period”), the
undersigned has not taken and will not take any action to encumber or otherwise
affect title to the Premises.

 

Further Assurances:

 

The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
Insured Instrument(s).

 

Counterparts:

 

This document may be executed in counterparts.

 

Inducement and Indemnification:

 

The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further, will indemnify and hold Title
Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove.

 

SEE ANNEXED SIGNATURE PAGE

 

Exhibit H-8

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

CIM Urban REIT 211 Main St. (SF), LP, a California limited partnership

 

By:         CIM Urban REIT 211 Main St. (SF) GP, LLC, a Delaware limited
liability company, its general partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit I-1

--------------------------------------------------------------------------------


 

SCHEDULE OF WORK

 

SEE ANNEXED

 

Exhibit I-2

--------------------------------------------------------------------------------


 

SCHEDULE OF WORK

 

CIM-BX at 211 Main St in SF (SF), CA #17000131/00067313-X49

 

TO BE FULLY POPULATED AND PROVIDED TO TITLE-CO AT LEAST 7 BUSINESS DAYS PRIOR TO
CLOSING

 

TO EXTENT DISCLOSES ONGOING WORK, MUST PROVIDE

IDENTITY OF PROPOSED INDEMNITOR AND ASSOCIATED FINANCIALS

 

Project #

 

General Desc of Ongoing Work

 

Project Cost less Amt Paid to Date

1

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

2

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

3

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

4

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

5

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

6

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

7

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

8

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

9

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

10

 

???

 

???

 

 

Less Amt Paid to Date

 

-???

 

 

TOTAL UNPAID TO DATE

 

???

 

Exhibit I-3

--------------------------------------------------------------------------------


 

Schedule 1.4

 

Lease Schedule

 

1.              Commercial Office Lease between Main Plaza, LLC, and Charles
Schwab & Co., Inc., dated as of August 8, 1997.

2.              First Amendment to Commercial Office Lease between Main Plaza,
LLC, and Charles Schwab & Co., Inc., dated as of April 1, 1998.

3.              Second Amendment to Commercial Office Lease between Main Plaza,
LLC, and Charles Schwab & Co., Inc., dated as of June 9, 1998.

4.              Third Amendment to Commercial Office Lease between Main Plaza,
LLC, and Charles Schwab & Co., Inc., dated as of November 4, 1998.

5.              Fourth Amendment to Commercial Office Lease between Main Plaza,
LLC, and Charles Schwab & Co., Inc., dated as of July 24, 2000.

6.              Fifth Amendment to Commercial Office Lease between Main Plaza,
LLC, and Charles Schwab & Co., Inc., dated as of May 5, 2008.

7.              Sixth Amendment to Commercial Office Lease between CIM Urban
REIT 211 Main St. (SF), L.P., (as Successor) and Charles Schwab & Co., Inc.,
dated as of June 17, 2014.

8.              Seventh Amendment to Commercial Office Lease between CIM Urban
REIT 211 Main St. (SF), L.P., (as Successor) and Charles Schwab & Co., Inc.,
dated as of October 14, 2016.

 

--------------------------------------------------------------------------------


 

Schedule 1.6

 

Assumed Contracts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.3

 

Removal Items

 

Items 2, 3 and 4 on Schedule B of the Title Commitment

 

--------------------------------------------------------------------------------


 

Schedule 8.1.3

 

Pending Actions

 

None

 

--------------------------------------------------------------------------------


 

Schedule 8.1.5

 

Service Contracts

 

None

 

For avoidance of doubt, the parties acknowledge that a Property Management
Agreement between Seller and an affiliate of Seller exists and will be
terminated at or prior to Close of Escrow.

 

--------------------------------------------------------------------------------


 

Schedule 8.1.7

 

Environmental Reports

 

1.              Phase I Environmental Site Assessment of 211 Main Street, San
Francisco, CA 94105, prepared for CIM Urban REIT 211 Main St. (SF), L.P., by
Northgate Environmental Management, Inc., dated as of September 19, 2016.

2.              Phase I Environmental Site Assessment of 211 Main Street, San
Francisco, CA 94105, prepared for Douglas Booth Architects by Property Condition
Assessments, LLC, dated as of January 15, 2008.

3.              Natural Hazard Disclosure Report for San Francisco County for
211 Main St, San Francisco, CA 94105 prepared by JCP-LGS Property Disclosure
Reports, dated as of November 12, 2009.

 

--------------------------------------------------------------------------------